Exhibit 10.1
 
 
Published CUSIP Numbers:  25674QAD6
25674QAE4
 
Execution Copy




--------------------------------------------------------------------------------



$750,000,000
 
CREDIT AGREEMENT
 
Dated as of June 6, 2012
 
among
 
DOLLAR TREE STORES, INC.
 
as Borrower,
 
DOLLAR TREE, INC.,
 
as the Parent,
 
THE PARENT AND CERTAIN OF THE DOMESTIC SUBSIDIARIES
 
OF THE PARENT FROM TIME TO TIME PARTIES HERETO,
 
as Guarantors,
 
THE LENDERS PARTIES HERETO,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent
 
JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,
 
as Co-Syndication Agents
 
and
 
BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION
 
and ROYAL BANK OF CANADA,
 
as Co-Documentation Agents
 
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners


 
 
 

 

 
 

--------------------------------------------------------------------------------

 



 

 TABLE OF CONTENTS      Page       ARTICLE I  DEFINITIONS  1            Section
1.1      Defined Terms  1            Section 1.2      Other Definitional
Provisions  25            Section 1.3      Accounting Terms  25        ARTICLE
II  THE LOANS; AMOUNT AND TERMS  26            Section 2.1      Revolving Loans
 26            Section 2.2      [Reserved]  29            Section 2.3
     Letter of Credit Subfacility  29            Section 2.4      Fees  33      
     Section 2.5      Reduction of the Revolving Commitments  34      
     Section 2.6      Repayments  34            Section 2.7      Minimum
Borrowing Amounts and Principal Amounts of Tranches  35            Section 2.8
     Interest Payments; Default Interest; Interest Payment Dates  36      
     Section 2.9      Conversion Options  36            Section 2.10
     Computation of Interest and Fees  37            Section 2.11      Pro Rata
Treatment and Payments  38            Section 2.12      Non-Receipt of Funds by
the Administrative Agent  40            Section 2.13      Inability to Determine
Interest Rate  41            Section 2.14      Illegality  41            Section
2.15      Yield Protection  42            Section 2.16      Indemnity  43      
     Section 2.17      Taxes  44            Section 2.18      Indemnification;
Nature of Issuing Lender's Duties  46            Section 2.19      Waiver of
Notice  47            Section 2.20      [Reserved]  48            Section 2.21
     Replacement of Lenders  48            Section 2.22      Extension of
Maturity Date in respect of Revolving Commitments  49            Section 2.23
     Increase in Revolving Commitments  50            Section 2.24      Cash
Collateral  52            Section 2.25      Defaulting Lenders  53

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

TABLE OF CONTENTS  (continued)      Page        ARTICLE III  REPRESENTATIONS AND
WARRANTIES  56            Section 3.1      Financial Condition  56      
     Section 3.2      No Change  56            Section 3.3      Corporate
Existence; Compliance with Law  56            Section 3.4      Corporate Power;
Authorization; Enforceable Obligations  57            Section 3.5      No Legal
Bar; No Default  57            Section 3.6      No Material Litigation  57      
     Section 3.7      Investment Company Act  57            Section 3.8
     Margin Regulations  58            Section 3.9      ERISA  58      
     Section 3.10      Environmental Matters  58            Section 3.11
     Purpose of Loans  59            Section 3.12      Subsidiaries  59      
     Section 3.13      Ownership  60            Section 3.14      Indebtedness
 60            Section 3.15      Taxes  60            Section 3.16
     Intellectual Property  60            Section 3.17      Solvency  60      
     Section 3.18      Investments  61            Section 3.19      No
Burdensome Restrictions  61            Section 3.20      Brokers' Fees  61      
     Section 3.21      Labor Matters  61            Section 3.22      Accuracy
and Completeness of Information  61            Section 3.23      Anti-Terrorism
Laws  61        ARTICLE IV  CONDITIONS PRECEDENT  62            Section 4.1
     Conditions to Closing Date and Initial Revolving Loans  62      
     Section 4.2      Conditions to All Extensions of Credit  65        ARTICLE
V  AFFIRMATIVE COVENANTS  66            Section 5.1      Financial Statements
 66            Section 5.2      Certificates; Other Information  67

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 

 TABLE OF CONTENTS  (continued)      Page            Section 5.3      Payment of
Obligations  68            Section 5.4      Conduct of Business and Maintenance
of Existence  68            Section 5.5      Maintenance of Property; Insurance
 68            Section 5.6      Inspection of Property; Books and Records;
Discussions  68            Section 5.7      Notices  69            Section 5.8
     Environmental Laws  71            Section 5.9      Financial Covenants  71
           Section 5.10      Obligations Regarding Subsidiaries; Additional
Subsidiary Guarantors  72            Section 5.11      Compliance with Laws  72
           Section 5.12      Additional Credit Parties 72             Section
5.13      Post Closing Covenant  72        ARTICLE VI  NEGATIVE COVENANTS  73  
         Section 6.1      Indebtedness  73            Section 6.2      Liens  74
           Section 6.3      Nature of Business  74            Section 6.4
     Consolidation, Merger, Sale or Purchase of Assets, etc  74      
     Section 6.5      Advances, Investments and Loans  76            Section 6.6
     Transactions with Affiliates  76            Section 6.7      Ownership of
Subsidiaries; Restrictions  76            Section 6.8      Fiscal Year,
Organizational Documents; Material Contracts  76            Section 6.9
     Limitation on Actions  77            Section 6.10      Restricted Payments
 78            Section 6.11      Repayments of Indebtedness, etc  78      
     Section 6.12      Sale Leasebacks  78            Section 6.13      Use of
Proceeds  79        ARTICLE VII  EVENTS OF DEFAULT  79            Section 7.1
     Events of Default  79            Section 7.2      Accelerations; Remedies
 81        ARTICLE VIII  THE AGENT  82

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 

 TABLES OF CONTENTS  (continued)      Page            Section 8.1
     Appointment and Authority  82            Section 8.2      Rights as a
Lender  82            Section 8.3      Exculpatory Provisions  82      
     Section 8.4      Reliance by Administrative Agent  83            Section
8.5      Delegation of Duties  84            Section 8.6      Resignation of
Administrative Agent  84            Section 8.7      Indemnification  85      
     Section 8.8      No Other Duties, etc  86        ARTICLE IX  MISCELLANEOUS
 86            Section 9.1      Amendments, Etc.; Non-Consenting Lenders  86    
       Section 9.2      Notices  89            Section 9.3      No Waiver;
Cumulative Remedies  90            Section 9.4      Survival of Representations
and Warranties  90            Section 9.5      Payment of Expenses and Taxes  90
           Section 9.6      Successors and Assigns  91            Section 9.7
     Adjustments; Set-off  95            Section 9.8      Table of Contents and
Section Headings  96            Section 9.9      Counterparts  97      
     Section 9.10      Effectiveness  97            Section 9.11
     Severability  97            Section 9.12      Integration  97      
     Section 9.13      Governing Law  97            Section 9.14      Consent to
Jurisdiction and Service of Process  97            Section 9.15      Arbitration
 98            Section 9.16      Confidentiality  99            Section 9.17
     Acknowledgments  100            Section 9.18      Waivers of Jury Trial
 100            Section 9.19      No Advisory or Fiduciary Responsibility  100  
         Section 9.20      USA Patriot Act  101        ARTICLE X  GUARANTY  102

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
 

 TABLE OF CONTENTS  (continued)      Page            Section 10.1      The
Guaranty  102            Section 10.2      Bankruptcy  102            Section
10.3      Nature of Liability  103            Section 10.4      Independent
Obligation  103            Section 10.5      Authorization  103      
     Section 10.6      Reliance  104            Section 10.7      Waiver  104  
         Section 10.8      Limitation on Enforcement  105            Section
10.9      Confirmation of Payment  105              Schedules          
 Schedule 1.1(a)      Account Designation Letter    Schedule 1.1(b)
     Investments    Schedule 1.1(c)      Liens    Schedule 1.1(d)      Existing
Letters of Credit    Schedule 2.1(a)      Lenders and Commitments    Schedule
2.1(b)(i)      Form of Notice of Borrowing    Schedule 2.1(d)      Form of
Revolving Note    Schedule 2.1(h)      Form of Swingline Note    Schedule 2.9
     Form of Notice of Conversion/Extension    Schedule 3.12      Subsidiaries  
 Schedule 4.1(b)
     Form of Secretary's Certificate
   Schedule 4.1(g)      Form of Solvency Certificate    Schedule 5.12      Form
of Joinder Agreement    Schedule 6.1(b)      Indebtedness    Schedule 9.2
     Lenders' Lending Offices    Schedule 9.6(c)      Form of Assignment and
Assumption  

 



 
v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of June 6, 2012, among DOLLAR TREE STORES, INC., a
Virginia corporation (the “Borrower”), DOLLAR TREE, INC., a Virginia corporation
(the “Parent”), each Domestic Subsidiary of the Parent identified as a
“Guarantor” on the signature pages hereto and such other Domestic Subsidiaries
of the Parent as may from time to time become a party hereto (collectively, the
“Subsidiary Guarantors” and, together with the Parent, collectively the
“Guarantors”), the several banks and other financial institutions as may from
time to time become parties to this Agreement (collectively, the “Lenders”; and
individually, a “Lender”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent” or the “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower as more particularly described herein;
 
WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Defined Terms.
 
As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:
 
“ABR Swingline Loans” shall mean Swingline Loans that bear interest at an
interest rate based on the Alternate Base Rate.
 
“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).
 
“Additional Commitment Lender” shall have the meaning set forth in Section
2.22(d).
 
“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.12.
 
“Adjusted Leverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter, the ratio of (a) the sum of (i) Total Debt
calculated on the last day of such period plus (ii) Consolidated Rental Expense
for such period multiplied by six (6) to (b) Consolidated EBITDAR for such
period.
 
 
 

--------------------------------------------------------------------------------

 
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement and any successors in such capacity.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
 
“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (a) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
 
“Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Index Rate in
effect on such day plus 1%.  For purposes hereof: “Prime Rate” shall mean, at
any time, the rate of interest per annum publicly announced from time to time by
Wells Fargo at its principal office in Charlotte, North Carolina as its prime
rate.  Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs.  The parties hereto
acknowledge that the rate announced publicly by Wells Fargo as its Prime Rate is
an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks; and “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published on the
next succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.
 
“Alternate Base Rate Loans” shall mean Revolving Loans that bear interest at an
interest rate based on the Alternate Base Rate.
 
“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.
 
 
2

--------------------------------------------------------------------------------

 
“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable Level then in effect based on the Pricing Grid Leverage
Ratio, it being understood that the Applicable Margin for (i) Revolving Loans
which are Alternate Base Rate Loans and ABR Swingline Loans shall be the
percentage set forth under the column “Alternate Base Rate Margin for Revolving
Loans and ABR Swingline Loans”, (ii) Revolving Loans which are LIBOR Rate Loans,
Index Rate Loans, Index Rate Swingline Loans and Standby Letter of Credit Fees
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans, Index Rate Swingline Loans and Standby Letter of Credit Fees”,
(iii) the Trade Letter of Credit Fees shall be the percentage set forth under
the column “Trade Letter of Credit Fees” and (iv) the Facility Fee shall be the
percentage set forth under the column “Facility Fee”:
 
Level
Pricing Grid Leverage Ratio
Alternate
Base Rate
Margin for
Revolving Loans and ABR Swingline Loans
LIBOR Rate Margin for Revolving Loans, Index Rate Swingline Loans and Standby
Letter of Credit Fees
Trade Letter of Credit Fees
Facility
Fee
I
< 1.00 to 1.0
0.000%
0.900%
0.400%
0.100%
II
³ 1.00 to 1.0 but < 1.25 to 1.0
0.125%
1.125%
0.500%
0.125%
III
³ 1.25 to 1.0 but < 1.50 to 1.0
0.325%
1.325%
0.600%
0.175%
IV
> 1.50 to 1.0
0.550%
1.550%
0.700%
0.200%



The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Parent is
required to provide to the Administrative Agent the quarterly financial
information and certifications in accordance with the provisions of
Sections 5.1(a) and (b) and 5.2(c) (each an “Interest Determination
Date”).  Such Applicable Margin shall be effective from such Interest
Determination Date until the next such Interest Determination Date.  The initial
Applicable Margins shall be based on Level I until the first Interest
Determination Date occurring after the Closing Date.  After the Closing Date, if
the Parent shall fail to provide the quarterly financial information and
certifications in accordance with the provisions of Sections 5.1(a) and (b) and
5.2(c), the Applicable Margin from such Interest Determination Date shall, on
the date five (5) Business Days after the date by which the Parent was so
required to provide such financial information and certifications to the
Administrative Agent and the Lenders, be based on Level IV until such time as
such information and certifications are provided, whereupon the Level shall be
determined by the then current Pricing Grid Leverage Ratio.  In the event that
any financial statement or certification delivered pursuant to Sections 5.1 or
5.2 is shown to be inaccurate (so long as such inaccuracy is discovered earlier
than the date that is one (1) year following the termination of this Agreement
and the Commitments hereunder), and such inaccuracy, if corrected, would have
led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, the Borrower shall immediately (a) deliver to the Administrative Agent a
corrected compliance certificate for such Applicable Period, (b) determine the
Applicable Margin for such Applicable Period based upon the corrected compliance
certificate, and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto.  It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Credit Documents, including their rights under Sections 2.8 and 7.1.


 
3

--------------------------------------------------------------------------------

 
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Revolving Commitments represented by such Lender’s Revolving
Commitment.  If the Revolving Commitments have terminated or expired, the
Applicable Percentage shall be determined based on the Revolving Commitments
most recently in effect, giving effect to any assignments.


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” shall mean Wells Fargo Securities, LLC, J.P. Morgan Securities LLC
and U.S. Bank National Association.
 
“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Schedule 9.6(c) hereto.
 
“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
 
“Basel III” shall mean the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Closing Date.


“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.
 
“Business” shall have the meaning set forth in Section 3.10.
 
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or
Norfolk, Virginia are authorized or required by law to close; provided, however,
that when used in connection with a rate determination, borrowing or payment in
respect of a LIBOR Rate Loan, Index Rate Loan or an Index Rate Swingline Loan,
the term “Business Day” shall also exclude any day on which banks in London,
England are not open for dealings in Dollar deposits in the London interbank
market.
 
“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.
 
 
4

--------------------------------------------------------------------------------

 
“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.
 
“Capital Stock” shall mean (i) in the case of a corporation, capital stock, (ii)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalents” shall mean (i) securities issued directly or fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition (“Government Obligations”), (ii) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, eurodollar time deposits and eurodollar certificates of deposit of (y)
any domestic commercial bank of recognized standing having capital and surplus
in excess of $250,000,000 or (z) any bank whose short-term commercial paper
rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at
least P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper and variable or fixed rate notes issued by
any Approved Bank (or by the parent company thereof) or any commercial paper or
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within nine months of the date of
acquisition, (iv) repurchase agreements with a bank or trust company (including
a Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America, (v) obligations of any state of the United States or
any political subdivision thereof rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s having
maturities of not more than one year or having a “put” feature of less than one
year, and (vi) auction preferred stock rated in the highest short-term credit
rating category by S&P or Moody’s.
 
                “Change in Law” shall mean the occurrence, after the date of
this Agreement, of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.


 
5

--------------------------------------------------------------------------------

 
“Change of Control” shall mean (a) any Person or two or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, control over, Voting Stock of the Parent (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Parent, (b) during any period of up to
25 consecutive months, commencing after the Closing Date, individuals who at the
beginning of such 25 month period were directors of the Parent (together with
any new director whose election by the Parent’s Board of Directors or whose
nomination for election by the Parent’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors of the Parent then in office or (c) the Parent shall
fail to own all of the Capital Stock of the other Credit Parties.  As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Act of 1934.
 
“Closing Date” shall mean the date of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean the Revolving Commitment, the LOC Commitment and the
Swingline Commitment, individually or collectively, as appropriate.
 
“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the LOC Commitment Percentage, as appropriate.
 
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.
 
“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.
 
“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of Section
4001 of ERISA or is part of a group which includes the Borrower and which is
treated as a single employer under Section 414 of the Code.
 
 
6

--------------------------------------------------------------------------------

 
“Consolidated Assets” shall mean, as of any date of determination, the
consolidated assets of the Credit Parties and their Subsidiaries at such date,
as determined in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, the sum of (i) Consolidated
Net Income for such period, plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) total federal, state, local and foreign income taxes and
(C) depreciation, amortization expense and other non-cash charges, minus (iii)
extraordinary gains of the Parent and its Subsidiaries for such period.  Except
as otherwise provided herein, the applicable period shall be for the four
consecutive quarters ending as of the date of computation.
 
“Consolidated EBITDAR” shall mean, for any period, the sum of (a) Consolidated
EBITDA for such period plus (b) Consolidated Rental Expense for such period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum of (i)
Consolidated Interest Expense for such period plus (ii) Consolidated Rental
Expense for such period of the Parent and its Subsidiaries on a consolidated
basis determined in accordance with GAAP, applied on a consistent basis.  The
applicable period shall be for the four consecutive quarters ending as of the
date of computation.
 
“Consolidated Interest Expense” shall mean, for any period, all interest expense
(net of interest income) of the Parent and its Subsidiaries, including the
interest component under Capital Leases, as determined in accordance with
GAAP.  Except as otherwise provided herein, the applicable period shall be for
the four consecutive quarters ending as of the date of computation.
 
“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items) after taxes for such period of the Parent and its
Subsidiaries on a consolidated basis, as determined in accordance with
GAAP.  Except as otherwise provided herein, the applicable period shall be for
the four consecutive quarters ending as of the date of computation.
 
“Consolidated Net Worth” shall mean total shareholders’ equity (or its
equivalent) of the Parent and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP applied on a consistent basis.
 
“Consolidated Rental Expense” shall mean, for any applicable period of
computation, the sum of all real property rental expense of the Parent and its
Subsidiaries on a consolidated basis for such period, determined in accordance
with GAAP.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 “Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Letters of Credit and the LOC Documents.
 
“Credit Party” shall mean any of the Borrower or the Guarantors.
 
 
7

--------------------------------------------------------------------------------

 
“Credit Party Obligations” shall mean, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lenders)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a filing of a petition of bankruptcy
under the Bankruptcy Code with respect to any Credit Party, regardless of
whether such interest is an allowed claim under the Bankruptcy Code) and (ii)
all liabilities and obligations, whenever arising, owing from any Credit Party
to any Lender, or any Affiliate of a Lender, arising under any Hedging
Agreement.
 
“Debt” shall mean, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) the principal portion of all obligations of such Person under
Capital Leases, (f) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(g) all preferred Capital Stock issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (h) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, accounts receivable securitization program, off-balance sheet loan or
similar off-balance sheet financing product, (i) all Debt of others of the type
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (j) all Guaranty Obligations of such Person with respect to Debt
of the type referred to in clauses (a) through (h) above of another Person and
(k) Debt of the type referred to in clauses (a) through (h) above of any
partnership or unincorporated joint venture in which such Person is legally
obligated or has a reasonable expectation of being liable with respect thereto.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.
 
“Defaulting Lender” shall mean, subject to Section 2.25(b) any Lender that, (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due,  (b) has
notified the Borrower, the Administrative Agent or any Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.25(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, the Swingline Lender
and each Lender.
 
 
8

--------------------------------------------------------------------------------

 
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in its Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which Alternate Base Rate Loans and Index Rate
Loans of such Lender are to be made.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.
 
 
9

--------------------------------------------------------------------------------

 
“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender, and (iii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include (A) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (B) any Defaulting Lender.
 
“Environmental Claim” shall mean, with respect to any Person, any written or
oral notice, claim, demand or other communication (collectively, a “claim”) by
any other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (a) the presence, or release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.  The term “Environmental Claim” shall include, without
limitation, any claim by any Governmental Authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
 
“Environmental Laws” shall mean any and all applicable foreign, Federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which any Credit Party or any of its Subsidiaries is a member, (ii)
solely for purposes of potential liability under Section 302(c)(11) of ERISA and
Section 4l2(c)(l1) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of the
Code of which any Credit Party or any of its Subsidiaries is a member and (iii)
which are under common control with any Credit Party or any of its Subsidiaries
within the meaning of Section 4001(a)(14) of ERISA.
 
“ERISA Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
 
“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
 
 
10

--------------------------------------------------------------------------------

 
“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.
 
“Excluded Disposition” shall mean the sale, transfer, or other disposition of
(a) any motor vehicles or other equipment no longer used or useful in the
business of the Parent or any of its Subsidiaries, (b) any inventory in the
ordinary course of business and on ordinary business terms, (c) Permitted
Investments described in clause (a) of the definition thereof and (d) “margin
stock” within the meaning of Regulation U.
 
“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
February 20, 2008, as amended, among the Borrower, the Guarantors party thereto,
the lenders party thereto and Wells Fargo Bank, National Association
(successor-by-merger to Wachovia Bank, National Association) as Administrative
Agent.
 
“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(d) hereto.
 
“Existing Maturity Date” shall have the meaning set forth in Section 2.22(a).
 
“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit or Swingline
Loan by such Lender.
 
“Extension Request” shall have the meaning set forth in Section 2.22(a).
 
“Facility Fee” shall have the meaning set forth in Section 2.4(a).
 
“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
 
“Fee Letters” shall mean (a) the Wells Fargo Fee Letter, (b) the letter
agreement dated May 8, 2012, addressed to the Borrower from JPMorgan Chase Bank,
N.A. and J.P. Morgan Securities LLC and (c) the letter agreement dated May 8,
2012, addressed to the Borrower from U.S. Bank National Association, in each
case as amended, modified, extended, restated, replaced, or supplemented from
time to time.
 
“Fixed Charge Coverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter of the Parent, the ratio of (i) Consolidated
EBITDAR to (ii) Consolidated Fixed Charges.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
 
11

--------------------------------------------------------------------------------

 
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
“Fronting Fee” shall have the meaning set forth in Section 2.4(b).
 
“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9 to the provisions of Section 1.3.
 
“Government Acts” shall have the meaning set forth in Section 2.18.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
“Guarantor” shall mean any of the Parent, the Domestic Subsidiaries identified
as a “Guarantor” on the signature pages hereto and the Additional Credit Parties
which execute a Joinder Agreement, together with their successors and permitted
assigns.
 
“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.
 
“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
any property constituting security therefor, (ii) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase assets, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.
 
 
12

--------------------------------------------------------------------------------

 
“Hazardous Material” shall mean, collectively, (a) any petroleum or petroleum
products, flammable materials, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
polychlorinated biphenyls (“PCB’s”), (b) any chemicals or other materials or
substances that are now or hereafter become defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous wastes”, “restricted hazardous wastes”, “toxic substances”,
“toxic pollutants”, “contaminants”, “pollutants” or words of similar import
under any Environmental Law and (c) any other chemical or other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.
 
“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.
 
“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of assets or services purchased by such Person (other than trade
debt incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all Guaranty Obligations of such Person with
respect to Indebtedness of another Person, (h) the principal portion of all
obligations of such Person under Capital Leases, (i) all obligations of such
Person under Hedging Agreements, (j) the maximum amount of all standby letters
of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Capital Stock issued by such Person and which
by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration, (l) the principal balance outstanding under any synthetic lease,
tax retention operating lease, accounts receivable securitization program,
off-balance sheet loan or similar off-balance sheet financing product, and (m)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.
 
 
13

--------------------------------------------------------------------------------

 
“Index Rate” shall mean, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the London interbank offered
rate for one (1) month Dollar deposits appearing on Reuters Screen LIBOR01 Page
(or any successor page) at approximately 11:00 A.M. (London time), on such day,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Administrative Agent from
another recognized source or interbank quotation).
 
“Index Rate Loan” shall mean Revolving Loans the rate of interest applicable to
which is based on the Index Rate.
 
“Index Rate Swingline Loan” shall mean Swingline Loans the rate of interest
applicable to which is based on the Index Rate.
 
“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in Section
4245 of ERISA.
 
“Insolvent” shall mean being in a condition of Insolvency.
 
“Intellectual Property” shall have the meaning set forth in Section 3.16.
 
“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, Index
Rate Loan or any Swingline Loan, the last day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, the day which is three months after the first day of such Interest
Period and the last day of such Interest Period.
 
“Interest Period” shall mean, with respect to any LIBOR Rate Loan,
 
(i)           initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending (a) fourteen days or (b) one, two, three or six months thereafter, as
selected by the Borrower in the Notice of Borrowing or Notice of Conversion
given with respect thereto; and
 
(ii)           thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending (a) fourteen days or (b) one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;
 
provided that the foregoing provisions are subject to the following:
 
(A)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;
 
 
14

--------------------------------------------------------------------------------

 
(B)           any Interest Period (other than a 14-day Interest Period)
pertaining to a LIBOR Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month;
 
(C)           if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;
 
(D)           no Interest Period shall extend beyond the Maturity Date; and
 
(E)           no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.
 
“Issuing Lender” shall mean, as the context may require, (a) with respect to any
Existing Letter of Credit, Wells Fargo and (b) with respect to all other Letters
of Credit, (i) Wells Fargo or (ii) such other Lender reasonably acceptable to
the Administrative Agent selected by the Borrower (with the consent of such
Lender) from time to time to issue a Letter of Credit.
 
“Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).
 
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.12, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.12.
 
“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Letters of Credit” shall mean (a) any letter of credit issued by an Issuing
Lender pursuant to the terms hereof, as such Letters of Credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement and (b) any Existing Letter of Credit, in each case as
such Letter of Credit may be amended, modified, extended, renewed or replaced
from time to time in accordance with the terms of this Agreement.
 
“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.  If, for any reason, such rate is
not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately 11:00
A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.  Notwithstanding the foregoing, for any LIBOR Rate Loan having
an Interest Period of fourteen days, LIBOR shall be determined for such Loan as
if such Loan had an Interest Period of one-month.
 
 
15

--------------------------------------------------------------------------------

 
“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown in its Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.
 
“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
 
      
 

 LIBOR Rate  =  LIBOR      1.00 - Eurodollar Reserve Percentage

 
“LIBOR Rate Loan” shall mean Revolving Loans the rate of interest applicable to
which is based on the LIBOR Rate.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” shall mean a Revolving Loan, or a portion of any Revolving Loan or a
Swingline Loan, as applicable.
 
“LOC Commitment” shall mean the commitment of the Issuing Lender(s) to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
LOC Committed Amount as specified in Schedule 2.1(a), as such amount may be
reduced from time to time in accordance with the provisions hereof.
 
“LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(b).
 
“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the Lenders to issue and participate in Letters of Credit
as referenced in Section 2.3 and, individually, the amount of each Lender’s LOC
Commitment as specified in Schedule 2.1(a).
 
“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.
 
 
16

--------------------------------------------------------------------------------

 
“LOC Obligations” shall mean, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender(s)
but not theretofore reimbursed.
 
“Mandatory Borrowing” shall have the meaning set forth in Section 2.3(e) or
2.1(f)(ii), as the context may require.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise), assets, liabilities or operations
of the Parent and its Subsidiaries taken as a whole, which has caused or could
reasonably be expected to cause the Consolidated Net Worth of the Parent and its
Subsidiaries to decrease by ten percent (10%) or more from the then current
Consolidated Net Worth of the Parent and its Subsidiaries, (b) the ability of
the Borrower or any Guarantor to perform its obligations, when such obligations
are required to be performed, under this Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Agreement,
any of the Notes or any of the other Credit Documents or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.
 
“Material Contract” shall mean any contract or other arrangement, whether
written or oral, to which the Parent or any of its Subsidiaries is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” shall mean the date which is five (5) years from the Closing
Date, subject to the provisions of Section 2.22.
 
“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the Parent
that, together with its Subsidiaries, (a) generates revenues greater than or
equal to 10% of the consolidated revenues of the Parent and its Subsidiaries, in
each case as determined for the fiscal quarter period most recently ended for
which financial statements have been delivered pursuant to Section 5.1 or
(b) owns assets greater than or equal to 10% of the Consolidated Assets as of
the fiscal quarter period most recently ended for which financial statements
have been delivered pursuant to Section 5.1; provided, however, that if at any
time there are Domestic Subsidiaries which are not classified as “Material
Domestic Subsidiaries” but which collectively (i) generate more than 10% of
consolidated revenues of the Parent and its Subsidiaries, in each case as
determined for the fiscal quarter period most recently ended for which financial
statements have been delivered pursuant to Section 5.1 or (ii) own more than 10%
of the Consolidated Assets as of the fiscal quarter period most recently ended
for which financial statements have been delivered pursuant to Section 5.1, then
the Borrower shall promptly designate one or more of such Domestic Subsidiaries
as Material Domestic Subsidiaries and cause any such Domestic Subsidiaries to
comply with the provisions of Section 5.10 such that, after such Domestic
Subsidiaries become Guarantors hereunder, the Domestic Subsidiaries that are not
Guarantors shall (A) generate less than 10% of the consolidated revenues of the
Parent and its Subsidiaries, in each case as determined for the fiscal quarter
period most recently ended for which financial statements have been delivered
pursuant to Section 5.1 and (B) own less than 10% of the Consolidated Assets as
of the fiscal quarter period most recently ended for which financial statements
have been delivered pursuant to Section 5.1.
 
 
17

--------------------------------------------------------------------------------

 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a Plan which is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
 
“Non-Consenting Lender” shall have the meaning set forth in Section 9.1.
 
“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.
 
“Non-Extending Lender” shall have the meaning set forth in Section 2.22(b).
 
“Note” or “Notes” shall mean the Revolving Notes and the Swingline Note,
collectively, separately or individually, as appropriate.
 
“Notice Date” shall have the meaning set forth in Section 2.22(b).
 
“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i).
 
“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced and defined in Section 2.9.
 
“Obligations” shall mean, collectively, Loans and LOC Obligations.
 
“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Participant” shall have the meaning set forth in Section 9.6(d).
 
“Participant Register” shall have the meaning set forth in Section 9.6(d).
 
“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.3 or in Swingline Loans
as provided in Section 2.1(f).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
“Permitted Acquisition” shall mean an acquisition by any Credit Party which (i)
is an acquisition of a Person or assets of a Person in a line of business
permitted pursuant to Section 6.3, (ii) is approved by the Board of Directors or
the requisite shareholders of the Person being acquired or Person transferring
the assets being acquired, (iii) if an acquisition of Capital Stock of a Person,
all issued and outstanding Capital Stock of such Person is acquired except
(solely with respect to Foreign Subsidiaries) as permitted by Section 6.7, (iv)
after giving effect to such acquisition on a Pro Forma Basis, the Credit Parties
shall be in compliance with each of the financial covenants set forth in Section
5.9 and (v) both before and after giving effect to such acquisition, no Default
or Event of Default shall have occurred and be continuing.
 
 
18

--------------------------------------------------------------------------------

 
“Permitted Investments” shall mean:
 
(a)           cash or Cash Equivalents;
 
(b)           investments outstanding as of the Closing Date and identified in
Schedule 1.1(b);
 
(c)           investments of any Subsidiary of the Parent in any Credit Party or
investments of any Credit Party in any other Credit Party;
 
(d)           Permitted Acquisitions;
 
(e)           operating deposit accounts with depository institutions;
 
(f)           Hedging Agreements;
 
(g)           investments permitted under Section 6.4(b) hereof;
 
(h)           investments by the Parent and its Subsidiaries in the Capital
Stock of their Subsidiaries to the extent outstanding as of the Closing Date;
 
(i)           loans and advances to employees in the ordinary course of business
not exceeding $1,000,000 in the aggregate;
 
(j)           deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds and other deposits of
like nature arising in the ordinary course of business; and
 
(k)           additional investments up to but not exceeding $100,000,000 in the
aggregate during each fiscal year.
 
As used herein, “investment” shall mean all investments, in cash or by delivery
of assets made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.
 
“Permitted Liens” shall mean:
 
(a)           Liens created by or otherwise existing, under or in connection
with this Agreement or the other Credit Documents in favor of the Lenders;
 
(b)           Liens in existence on the Closing Date and listed on Schedule
1.1(c) and any renewals or extensions thereof; provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;
 
 
19

--------------------------------------------------------------------------------

 
(c)           Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet delinquent or that are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Parent or the affected Subsidiaries, as the
case may be, in accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings;
 
(e)           Liens securing judgments but only to the extent for an amount and
for a period not resulting in an Event of Default under Section 7.1(f) hereof;
 
(f)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;
 
(g)           deposits or pledges to secure the performance of bids, trade
contracts (other than for Indebtedness), leases, licenses, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(h)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto that, in the aggregate, are
not material in amount, and that do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the business of the Parent or any of its Subsidiaries;
 
(i)           Liens upon assets of the Parent or any of its Subsidiaries
acquired after the Closing Date securing Indebtedness permitted by Section
6.1(c) hereof; provided that (A) no such Lien shall extend to or cover any
assets of the Parent or such Subsidiary other than the assets so acquired, (B)
the principal amount of Indebtedness secured by any such Lien shall at no time
exceed the fair market value (as determined in good faith by a Responsible
Officer of the Parent) of such assets at the time they were acquired, and (C)
any such Lien shall attach within 60 days of the date such assets were acquired;
 
(j)           Liens upon real Property heretofore leased or leased after the
date hereof (under operating or Capital Leases) in the ordinary course of
business by the Parent or any of its Subsidiaries in favor of the lessor created
at the inception of the lease transaction, securing obligations of the Parent or
any of its Subsidiaries under or in respect of such lease and extending to or
covering only the Property subject to such lease and improvements thereon;
 
 
20

--------------------------------------------------------------------------------

 
(k)           protective Uniform Commercial Code filings with respect to
personal Property leased by, or consigned to, any of the Parent or its
Subsidiaries; and
 
(l)           Liens (excluding blanket Liens on accounts, inventory, equipment
or general intangibles) securing Indebtedness permitted to be incurred pursuant
to Section 6.1(e).
 
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
“Plan” shall mean, at any particular time, any employee benefit plan which is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pricing Grid Leverage Ratio” shall mean, with respect to the Parent and its
Subsidiaries on a consolidated basis for the twelve month period ending on the
last day of any fiscal quarter, the ratio of (a) Total Debt, calculated on the
last day of such period to (b) Consolidated EBITDA for such period.
 
“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.
 
“Pro Forma Basis” shall mean, with respect to any Permitted Acquisition, asset
sale, incurrence of indebtedness or sale-leaseback transaction permitted
hereunder or dividend made pursuant to Section 6.10(e), that such Permitted
Acquisition, asset sale, incurrence of indebtedness, sale-leaseback transaction
or dividend shall be deemed to have occurred or been made, as applicable, as of
the first day of the four fiscal-quarter period ending as of the most recent
fiscal quarter end preceding the date such Permitted Acquisition, asset sale,
incurrence of indebtedness or sale-leaseback transaction occurred or such
dividend was made.
 
“Property” shall mean any tangible property or assets, whether real or personal.
 
“Real Properties” shall have the meaning set forth in Section 3.10(a).
 
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
 
“Recovery Event” shall mean the receipt by the Parent or any of its Subsidiaries
of any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.
 
“Register” shall have the meaning set forth in Section 9.6(c).
 
“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under
Letters of Credit.


 
21

--------------------------------------------------------------------------------

 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.


“Replacement Assets” shall mean marketable securities, real property, tangible
personal property used or useful in Borrower’s line of business, or
non-marketable securities of companies whose assets consisting primarily of real
property or tangible personal property used or useful in Borrower’s line of
business.


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.
 
“Required Lenders” shall mean Lenders holding in the aggregate greater than 50%
of (A) the Revolving Commitments (and Participation Interests therein) or (B) if
the Revolving Commitments have been terminated, the outstanding Revolving Loans
and Participation Interests (including the Participation Interests of the
Issuing Lender in any Letters of Credit and of the Swingline Lender in Swingline
Loans); provided, however, that if any Lender shall be a Defaulting Lender at
such time, then there shall be excluded from the determination of Required
Lenders, all Loans and LOC Obligations (including Participation Interests) owing
to such Defaulting Lender and such Defaulting Lender’s Commitments, or after
termination of the Commitments, the principal balance of the Loans and LOC
Obligations owing to such Defaulting Lender.
 
“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer” of any Person shall mean the President, the Chief
Executive Officer, the Chief Financial Officer or the Vice President/Treasurer
of such Person.
 
“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Parent or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding, or
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Parent or any of its Subsidiaries, now or hereafter outstanding.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Commitment Percentage of the
Revolving Committed Amount as specified in Schedule 2.1(a), as such amount may
be increased or reduced from time to time in accordance with the provisions
hereof or in connection with any assignment made in accordance with the
provisions of Section 9.6(d).
 
 
22

--------------------------------------------------------------------------------

 
“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be reduced in connection with any assignment made in accordance
with the provisions of Section 9.6(d).
 
“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).
 
“Revolving Credit Increase Effective Date” shall have the meaning set forth in
Section 2.23(d).
 
“Revolving Loan” shall have the meaning set forth in Section 2.1(a).
 
“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(d), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.
 
“S&P” shall mean Standard & Poor’s Ratings Group.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Single Employer Plan” shall mean any Plan which is not a Multiemployer Plan.
 
“Standby Letter of Credit Fee” shall have the meaning set forth in Section
2.4(b).
 
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Parent and shall include the
Subsidiary Guarantors, and, if the Parent is no longer the Borrower, the
Borrower.
 
“Subsidiary Guarantors” shall have the meaning set forth in the first paragraph
of this Agreement.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
Participation Interests in the Swingline Loans as provided in Section
2.1(f)(ii), as such amounts may be reduced from time to time in accordance with
the provisions hereof.
 
 
23

--------------------------------------------------------------------------------

 
“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.1(e).
 
“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.
 
“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.
 
“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.1(e).
 
“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.1(h), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Taxes” shall have the meaning set forth in Section 2.17.
 
“Total Debt” shall mean, as of any date of calculation, all Debt of the Parent
and its Subsidiaries, on a consolidated basis.
 
“Trade Letter of Credit Fee” shall have the meaning set forth in Section 2.4(b).
 
“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.  A Tranche with respect to LIBOR Rate Loans may sometimes
be referred to as a “LIBOR Tranche”.
 
“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).
 
“Type” shall mean, as to any Revolving Loan, its nature as an Alternate Base
Rate Loan, Index Rate Loan or LIBOR Rate Loan, as the case may be.
 
“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.
 
“Wells Fargo Fee Letter” shall mean the letter agreement dated May 8, 2012,
addressed to the Borrower from Wells Fargo and WFS, as amended, modified,
extended, restated, replaced, or supplemented from time to time.
 
 
24

--------------------------------------------------------------------------------

 
“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.
 
Section 1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or other Credit Documents
or any certificate or other document made or delivered pursuant hereto.
 
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
Section 1.3 Accounting Terms.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Parent delivered to the Lenders.
 
The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (i) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (ii) a reasonable estimate of the effect on the financial statements
on account of such changes in application.
 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Credit Document, and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall, at no cost to the Borrower (other than payment
obligations arising pursuant to Section 9.5), negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
 
25

--------------------------------------------------------------------------------

 
ARTICLE II


 
THE LOANS; AMOUNT AND TERMS
 
Section 2.1 Revolving Loans.
 
(a) Revolving Loans and Revolving Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to the Borrower from time to time for
the purposes hereinafter set forth; provided, however, that (i) with regard to
each Lender individually, the sum of such Lender’s outstanding Revolving Loans
plus such Lender’s LOC Commitment Percentage of LOC Obligations shall not exceed
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount
and (ii) with regard to the Lenders collectively, the sum of the aggregate
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not exceed the Revolving Committed Amount.  For purposes
hereof, the aggregate amount available under this Section 2.1(a) shall be SEVEN
HUNDRED FIFTY MILLION DOLLARS ($750,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.5 or increased from
time to time as provided in Section 2.23, the “Revolving Committed
Amount”).  Revolving Loans may consist of Alternate Base Rate Loans, Index Rate
Loans or LIBOR Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, the Revolving Loans made on the Closing Date or any
of the three (3) Business Days following the Closing Date, may only consist of
Alternate Base Rate Loans unless the Borrower delivers a funding indemnity
letter, in form and substance reasonably acceptable to the Administrative Agent,
not less than three (3) Business Days prior to the Closing Date.  LIBOR Rate
Loans shall be made by each Lender at its LIBOR Lending Office and Alternate
Base Rate Loans and Index Rate Loans at its Domestic Lending Office.
 
(b) Revolving Loan Borrowings.
 
(i) Notice of Borrowing.  The Borrower shall request a Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 11:00
A.M. (Charlotte, North Carolina time) on the date of requested borrowing in the
case of Alternate Base Rate Loans and Index Rate Loans, and on the third
Business Day prior to the date of the requested borrowing in the case of LIBOR
Rate Loans.  Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, Index Rate Loans or LIBOR Rate Loans or a combination thereof, and if
LIBOR Rate Loans are requested, the Interest Period(s) therefor.  A form of
Notice of Borrowing (a “Notice of Borrowing”) is attached as Schedule
2.1(b)(i).  If the Borrower shall fail to specify in any such Notice of
Borrowing (I) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, or (II) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder.  The
Administrative Agent shall give notice to each Lender promptly upon receipt of
each Notice of Borrowing, the contents thereof and each such Lender’s share
thereof.  LIBOR Rate Loans shall not be available hereunder until three (3)
Business Days after the Closing Date.  Revolving Loans made on the Closing Date
may only consist of Alternate Base Rate Loans or Index Rate Loans.
 
 
26

--------------------------------------------------------------------------------

 
(ii) Advances.  Each Lender will make its Revolving Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent specified in
Schedule 9.2, or at such other office as the Administrative Agent may designate
in writing, by 1:00 P.M. (Charlotte, North Carolina time) on the date specified
in the applicable Notice of Borrowing in Dollars and in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent by crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 
(c) Repayment.  The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date (as such term may be modified pursuant to
the provisions of Section 2.22).
 
(d) Revolving Notes.  Each Lender’s Revolving Commitment Percentage of the
Revolving Loans shall be evidenced by a duly executed promissory note of the
Borrower to such Lender in substantially the form of Schedule 2.1(d), if
requested by such Lender.
 
(e) Swingline Loans and Swingline Commitment.  During the Commitment Period,
subject to the terms and conditions hereof, the Swingline Lender, in its
individual capacity, agrees to make certain revolving credit loans to the
Borrower (each a “Swingline Loan” and, collectively, the “Swingline Loans”) for
the purposes hereinafter set forth; provided, however, (i) the aggregate amount
of Swingline Loans outstanding at any time shall not exceed FIFTY MILLION
DOLLARS ($50,000,000) (the “Swingline Committed Amount”), and (ii) the sum of
the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not exceed the Revolving Committed Amount.  Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
 
(f) Swingline Loan Borrowings.
 
(i) Notice of Borrowing and Disbursement.  The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon request made
by the Borrower not later than 11:00 A.M. (Charlotte, North Carolina time) on
such Business Day.  A notice of request for Swingline Loan borrowing shall be
made in the form of Schedule 2.1(b)(i) with appropriate
modifications.  Swingline Loan borrowings hereunder shall be made in minimum
amounts of $100,000 and in integral amounts of $100,000 in excess thereof.
 
 
27

--------------------------------------------------------------------------------

 
(ii) Repayment of Swingline Loans.  Each Swingline Loan borrowing shall have
such maturity date as the Swingline Lender and the Borrower shall agree upon
receipt by the Swingline Lender of the relevant Notice of Borrowing from the
Borrower, but in no event shall the maturity of any Swingline Loan extend beyond
the Maturity Date.  The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Index Rate Loans in the amount of such Swingline
Loans; provided, however, that, in the following circumstances, any such demand
shall also be deemed to have been given one Business Day prior to each of (i)
the Maturity Date, (ii) the occurrence of any Event of Default described in
Section 7.1(e), (iii) upon acceleration of the Credit Party Obligations
hereunder, whether on account of an Event of Default described in Section 7.1(e)
or any other Event of Default, and (iv) the exercise of remedies in accordance
with the provisions of Section 7.2 hereof (each such Revolving Loan borrowing
made on account of any such deemed request therefor as provided herein being
hereinafter referred to as “Mandatory Borrowing”).  Each Lender severally hereby
irrevocably agrees to make its Commitment Percentage of such Revolving Loans
promptly upon any such request or deemed request on account of each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (I) the amount of Mandatory Borrowing
may not comply with the minimum amount for borrowings of Revolving Loans
otherwise required hereunder, (II) whether any conditions specified in Section
4.2 are then satisfied, (III) whether a Default or an Event of Default then
exists, (IV) failure of any such request or deemed request for Revolving Loans
to be made by the time otherwise required in Section 2.1(b)(i), (V) the date of
such Mandatory Borrowing, or (VI) any reduction in the Revolving Committed
Amount or termination of the Revolving Commitments immediately prior to such
Mandatory Borrowing or contemporaneously therewith.  In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrowers on or after such date
and prior to such purchase) from  the Swingline Lender such participations in
the outstanding Swingline Loans as shall be necessary to cause each such Lender
to share in such Swingline Loans ratably based upon its respective Revolving
Commitment Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2), provided that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such participation purchased for each day from and
including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Mandatory
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate.
 
 
28

--------------------------------------------------------------------------------

 
(g) Interest on Swingline Loans.  Subject to the provisions of Section 2.8, at
the Borrower’s election, Swingline Loans shall bear interest at a per annum rate
equal to (i) the Alternate Base Rate plus the Applicable Margin for ABR
Swingline Loans or (ii) Index Rate plus the Applicable Margin for Index Rate
Swingline Loans.  Interest on Swingline Loans shall be payable in arrears on
each Interest Payment Date.
 
(h) Swingline Note.  The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of Schedule
2.1(h).
 
(i) Cash Collateral.  At any point in time in which there is a Defaulting
Lender, the Swingline Lender may require the Borrower to Cash Collateralize the
outstanding Swingline Loans to the extent required pursuant to Section 2.25.
 
Section 2.2 [Reserved].
 
Section 2.3 Letter of Credit Subfacility.
 
(a) Issuance.  In reliance upon the other Lenders’ obligation to participate
therein, and subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period the
applicable Issuing Lender shall issue, and the Lenders shall participate in,
Letters of Credit for the account of the Borrower from time to time upon request
in a form acceptable to the applicable Issuing Lender; provided, however, that
(i) the aggregate amount of LOC Obligations shall not at any time exceed the
lesser of (A) TWO HUNDRED TWENTY-FIVE MILLION DOLLARS ($225,000,000) and (B) the
Revolving Committed Amount (the “LOC Committed Amount”), (ii) the sum of the
aggregate amount of Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall not at any time exceed the Revolving Committed Amount, (iii)
all Letters of Credit shall be denominated in Dollars and (iv) Letters of Credit
shall be issued for lawful corporate purposes and may be issued as standby
letters of credit, including in connection with workers’ compensation and other
insurance programs, and trade letters of credit.  Except as otherwise expressly
agreed upon by the applicable Issuing Lender and the Administrative Agent, no
Letter of Credit shall have an original expiry date beyond one-year; provided,
however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended periodically from time to time on the request of the Borrower or by
operation of the terms of the applicable Letter of Credit; provided, further,
that no Letter of Credit, as originally issued or as extended, shall have an
expiry date extending beyond the Maturity Date unless the Borrower shall have
established a cash collateral account in favor of the Agent for the benefit of
the Lenders and deposited therein cash and Cash Equivalents in a sufficient
amount to adequately secure the LOC Obligations which extend beyond the Maturity
Date.  Each Letter of Credit shall comply with the related LOC Documents.  The
issuance and expiry date of each Letter of Credit shall be a Business Day.  Any
Letters of Credit issued hereunder shall be in a minimum original face amount of
$100,000.  The Borrower’s Reimbursement Obligations in respect of each Existing
Letter of Credit, and each Lender’s participation obligations in connection
therewith, shall be governed by the terms of this Agreement.  Wells Fargo (or
such other Lender reasonably acceptable to the Administrative Agent selected by
the Borrower from time to time to issue a Letter of Credit) shall be the Issuing
Lender on all Letters of Credit issued after the Closing Date.  The Existing
Letters of Credit shall, as of the Closing Date, be deemed to have been issued
as Letters of Credit hereunder and subject to and governed by the terms of this
Agreement.
 
 
29

--------------------------------------------------------------------------------

 


(b) Notice and Reports.  The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five (5) Business
Days prior to the requested date of issuance.  Each Issuing Lender will promptly
upon request provide to the Administrative Agent for dissemination to the
Lenders a detailed report specifying the Letters of Credit issued by such
Issuing Lender which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred.  Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit issued by such Issuing
Lender.  Each Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations of
such Issuing Lender then outstanding.
 
(c) Participations.  Each Lender, (i) on the Closing Date with respect to each
Existing Letter of Credit and (ii) upon issuance of a Letter of Credit shall be
deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its LOC Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the applicable Issuing Lender
therefor and discharge when due, its LOC Commitment Percentage of the
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that an Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to such Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by such Issuing Lender of an unreimbursed drawing pursuant to
the provisions of subsection (d) below if such notice is received at or before
2:00 P.M. (Charlotte, North Carolina time), otherwise such payment shall be made
at or before 12:00 Noon (Charlotte, North Carolina time) on the Business Day
next succeeding the day such notice is received.  The obligation of each Lender
to so reimburse the applicable Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event.  Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided.
 
 
30

--------------------------------------------------------------------------------

 
(d) Reimbursement.  In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent.  The Borrower shall reimburse the applicable Issuing
Lender on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents.  If the Borrower shall fail to reimburse the
applicable Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Alternate Base Rate
plus the Applicable Margin.  Unless the Borrower shall immediately notify the
applicable Issuing Lender and the Administrative Agent of its intent to
otherwise reimburse the applicable Issuing Lender, the Borrower shall be deemed
to have requested a Revolving Loan in the amount of the drawing as provided in
subsection (e) below, the proceeds of which will be used to satisfy the
reimbursement obligations.  The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the applicable Issuing Lender, the Administrative Agent, the
Lenders, the beneficiary of the Letter of Credit drawn upon or any other Person,
including without limitation any defense based on any failure of the Borrower to
receive consideration or the legality, validity, regularity or unenforceability
of the Letter of Credit.  The applicable Issuing Lender will promptly notify the
other Lenders of the amount of any unreimbursed drawing and each Lender shall
promptly pay to the Administrative Agent for the account of the applicable
Issuing Lender in Dollars and in immediately available funds, the amount of such
Lender’s LOC Commitment Percentage of such unreimbursed drawing.  Such payment
shall be made on the day such notice is received by such Lender from the
applicable Issuing Lender if such notice is received at or before 2:00 P.M.
(Charlotte, North Carolina time), otherwise such payment shall be made at or
before 12:00 Noon (Charlotte, North Carolina time) on the Business Day next
succeeding the day such notice is received.  If such Lender does not pay such
amount to the applicable Issuing Lender in full upon such request, such Lender
shall, on demand, pay to the Administrative Agent for the account of the
applicable Issuing Lender interest on the unpaid amount during the period from
the date of such drawing until such Lender pays such amount to the applicable
Issuing Lender in full at a rate per annum equal to, if paid within two (2)
Business Days of the date of drawing, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate.  Each Lender’s obligation
to make such payment to the applicable Issuing Lender, and the right of the
applicable Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the Credit
Party Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
 
31

--------------------------------------------------------------------------------

 
(e) Repayment with Revolving Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Revolving Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving
Loan borrowing comprised entirely of Alternate Base Rate Loans (each such
borrowing, a “Mandatory Borrowing”) shall be immediately made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Lender’s respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2) and in the case of both clauses (i) and (ii) the proceeds thereof shall be
paid directly to the applicable Issuing Lender for application to the respective
LOC Obligations.  Each Lender hereby irrevocably agrees to make such Revolving
Loans immediately upon any such request or deemed request on account of each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the same such date notwithstanding (i) the amount of Mandatory
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request or deemed request for Revolving
Loan to be made by the time otherwise required in Section 2.1(b), (v) the date
of such Mandatory Borrowing, or (vi) any reduction in the Revolving Committed
Amount after any such Letter of Credit may have been drawn upon; provided,
however, that in the event any such Mandatory Borrowing should be less than the
minimum amount for borrowings of Revolving Loans otherwise provided in Section
2.1(b)(ii), the Borrower shall pay to the Administrative Agent for its own
account an administrative fee of $500.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable to the applicable Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.
 
(f) Designation of Subsidiaries as Account Parties.  Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation Section
2.3(a), a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of a Subsidiary or
the Parent, provided that notwithstanding such statement, the Borrower shall be
the actual account party for all purposes of this Agreement for such Letter of
Credit and such statement shall not affect the Borrower’s reimbursement
obligations hereunder with respect to such Letter of Credit.
 
 
32

--------------------------------------------------------------------------------

 
(g) Modification, Extension.  The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.
 
(h) Uniform Customs and Practices/International Standby Practices 1998.  The
Letters of Credit shall be subject to The Uniform Customs and Practice for
Documentary Credits (the “UCP”) or the International Standby Practices 1998 (the
“ISP98”), in either case as published as of the date of issue by the
International Chamber of Commerce, in which case the UCP or ISP98, as
applicable, may be incorporated therein and deemed in all respects to be a part
thereof.
 
(i) Conflict with LOC Documents.  In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.
 
(j) Cash Collateral.  At any point in time in which there is a Defaulting
Lender, the Issuing Lender may require the Borrower to Cash Collateralize the
LOC Obligations to the extent required pursuant to Section 2.25.
 
Section 2.4 Fees.
 
(a) Facility Fee.  Subject to Section 2.25, in consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent for the
ratable benefit of the Lenders a facility fee (the “Facility Fee”) in an amount
equal to the Applicable Margin per annum on the Revolving Committed Amount,
regardless of usage.  The Facility Fee shall be payable quarterly in arrears on
the 15th day following the last day of each calendar quarter for the prior
calendar quarter and upon termination of the applicable Commitments.
 
(b) Letter of Credit Fees. Subject to Section 2.25, in consideration of issuance
of standby Letters of Credit hereunder, the Borrower agrees to pay to the
applicable Issuing Lender (i) a fee (the “Standby Letter of Credit Fee”) on such
Lender’s Revolving Commitment Percentage of the average daily maximum amount
available to be drawn under each such standby Letter of Credit computed at a per
annum rate for each day from the date of issuance to the date of expiration
equal to the Applicable Margin, (ii) a fee (the “Trade Letter of Credit Fee”) on
such Lender’s Revolving Commitment Percentage of the average daily maximum
amount available to be drawn under each such trade Letter of Credit computed at
a per annum rate for each day from the date of issuance to the date of
expiration equal to the Applicable Margin and (iii) an additional fronting fee
(the “Fronting Fee”) of one-eighth of one percent (0.125%) per annum on the
average daily maximum amount available to be drawn under each standby Letter of
Credit issued by it (such fronting fee shall be for the account of the
applicable Issuing Lender without sharing by the other Lenders).  The applicable
Issuing Lender shall promptly pay over to the Administrative Agent for the
ratable benefit of the Lenders (including the applicable Issuing Lender) the
Standby Letter of Credit Fee and the Trade Letter of Credit Fee.  The Standby
Letter of Credit Fee, the Trade Letter of Credit Fee and the Fronting Fee shall
be payable quarterly in arrears on the 15th day following the last day of each
calendar quarter for the prior calendar quarter.
 
 
33

--------------------------------------------------------------------------------

 
(c) Issuing Lender Fees.  In addition to the Standby Letter of Credit Fees and
Trade Letter of Credit Fees payable pursuant to subsection (b) above, the
Borrower shall pay to the applicable Issuing Lender for its own account without
sharing by the other Lenders the reasonable and customary charges from time to
time of the applicable Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).
 
(d) Administrative Fee.  The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in the Wells Fargo Fee Letter.
 
Section 2.5 Reduction of the Revolving Commitments.
 
(a) Voluntary Reductions.  The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice to
the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any repayments of the Loans
made on the effective date thereof, the sum of the then outstanding aggregate
principal amount of the Revolving Loans plus outstanding Swingline Loans plus
LOC Obligations would exceed the Revolving Committed Amount after such proposed
reduction.
 
(b) LOC Committed Amount.  If the Revolving Committed Amount is reduced below
the then current LOC Committed Amount, the LOC Committed Amount shall
automatically be reduced by an amount such that the LOC Committed Amount equals
the Revolving Committed Amount.
 
(c) Maturity Date.  The Revolving Commitments, the LOC Commitments and the
Swingline Commitment shall automatically terminate on the Maturity Date; subject
to the provisions of Section 2.22.
 
Section 2.6 Repayments.
 
(a) Optional Repayments.  The Borrower shall have the right to repay the
Revolving Loans in whole or in part from time to time; provided, however, that
(i) each partial repayment of Alternate Base Rate Loans or LIBOR Rate Loans
shall be in a minimum principal amount of $500,000 and integral multiples of
$250,000 in excess thereof and (ii) each partial repayment of Index Rate Loans
or Swingline Loans shall be in a minimum principal amount of $100,000 and
integral multiples of $100,000 in excess thereof.  The Borrower shall give
irrevocable written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable) not later than 11:00 A.M.
(Charlotte, North Carolina time) on the date of the requested repayment in the
case of Alternate Base Rate Loans, Index Rate Loans or Swingline Loans, and on
the third Business Day prior to the date of the requested repayment in the case
of LIBOR Rate Loans.  Subject to the foregoing terms, amounts repaid under this
Section 2.6(a) shall be applied as the Borrower may elect.  Within the
parameters of the applications to Loans set forth above, repayments shall be
applied first to Alternate Base Rate Loans, second to Index Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities.  All
repayments under this Section 2.6(a) shall be subject to Section 2.16, but
otherwise without premium or penalty.  Interest on the principal amount repaid
shall be payable (a) at the time of such repayment with respect to LIBOR Rate
Loans, along with any costs then due and payable under Section 2.16, and (b)
with respect to Alternate Base Rate Loans, Index Rate Loans and Swingline Loans,
on the next occurring Interest Payment Date that would have occurred had such
loan not been repaid or, at the request of the Administrative Agent, interest on
the principal amount of any Alternate Base Rate Loans, Index Rate Loans or
Swingline Loans repaid shall be payable on any date that a repayment is made
hereunder to the date of repayment.  Amounts repaid on the Revolving Loans and
Swingline Loans may be reborrowed in accordance with the terms hereof.
 
 
34

--------------------------------------------------------------------------------

 
(b) Mandatory Repayments.  If at any time after the Closing Date, the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus LOC Obligations shall exceed the Revolving Committed
Amount, the Borrower immediately shall repay the Revolving Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the LOC
Obligations, in an amount sufficient to eliminate such excess.  Such repayments
shall be applied first to Swingline Loans, second to Revolving Loans that are
Alternate Base Rate Loans, third to Revolving Loans that are Index Rate Loans
and fourth to Revolving Loans that are LIBOR Rate Loans in direct order of
Interest Period maturities.  All repayments under this Section 2.6(b) shall be
subject to Section 2.16 and be accompanied by interest on the principal amount
repaid to the date of repayment.  Amounts repaid on Revolving Loans and
Swingline Loans may be reborrowed in accordance with the terms hereof.
 
Section 2.7 Minimum Borrowing Amounts and Principal Amounts of Tranches.
 
(a) Each Alternate Base Rate Loan borrowing and each LIBOR Rate Loan borrowing
shall be in a minimum amount of $500,000 and whole multiples of $250,000 in
excess thereof.
 
(b) Each Swingline Loan borrowing and each Index Rate Loan borrowing shall be in
a minimum amount of $100,000 and whole multiples of $100,000 in excess thereof.
 
(c) All borrowings, payments and repayments in respect of Revolving Loans shall
be in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any LIBOR Tranche shall either be zero or shall not be less than $500,000 or a
whole multiple of $250,000 in excess thereof.
 
 
35

--------------------------------------------------------------------------------

 
Section 2.8 Interest Payments; Default Interest; Interest Payment Dates.
 
(a) Interest Payments.  Subject to the provisions of Section 2.8(b), all Loans
shall bear interest as follows:
 
(i) Alternate Base Rate Loans.  During such periods as any Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin;
 
(ii) Index Rate Loans.  During such periods as any Loans shall be comprised of
Index Rate Loans, each such Index Rate Loan shall bear interest at a per annum
rate equal to the sum of the Index Rate plus the Applicable Margin; and
 
(iii) LIBOR Rate Loans.  During such periods as any Loans shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the sum of the LIBOR Rate plus the Applicable Margin.
 
(b) Default Interest.  Upon the occurrence, and during the continuance, of a
Default or an Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall (at the option of the Administrative Agent) bear
interest, payable on demand, at a per annum rate 2% greater than the applicable
rate then in effect or, if no rate is then in effect, at a per annum rate 2%
greater than the Alternate Base Rate.  Upon and during the continuance of an
Event of Default, all LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period for
any such LIBOR Rate Loans, all Index Rate Loans shall be automatically converted
to Alternate Base Rate Loans to take effect immediately, and all Index Rate
Swingline Loans shall be automatically converted to ABR Swingline Loans to take
effect immediately.
 
(c) Interest Payment Date.  Interest on Loans shall be payable in arrears on
each Interest Payment Date, subject to Section 2.11.
 
Section 2.9 Conversion Options.
 
(a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans or Index Rate Loans to LIBOR Rate Loans by giving irrevocable written
notice (or telephone notice promptly confirmed in writing which confirmation may
be by fax) to the Administrative Agent not later than 11:00 A.M. (Charlotte,
North Carolina time) on the third Business Day prior to the date of the
requested conversion.  A form of Notice of Conversion/ Extension is attached as
Schedule 2.9.  If the date upon which an Alternate Base Rate Loan or Index Rate
Loan is to be converted to a LIBOR Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan or Index
Rate Loan, as applicable.  All or any part of outstanding Alternate Base Rate
Loans or Index Rate Loans may be converted as provided herein, provided that (i)
no Loan may be converted into a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing and (ii) partial conversions shall be in
an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000 in
excess thereof.
 
 
36

--------------------------------------------------------------------------------

 
(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Borrower shall fail to give timely notice of an
election to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans
is not permitted hereunder, such LIBOR Rate Loans shall be automatically
converted to Alternate Base Rate Loans at the end of the applicable Interest
Period with respect thereto.
 
Section 2.10 Computation of Interest and Fees.
 
(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed.  All other interest and fees
and all other interest amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  Any change in the interest rate on an Index Rate Loan or Index Rate
Swingline Loan resulting from a change in the Index Rate shall become effective
as of the opening of business on the day on which such change in the Index Rate
shall become effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of the effective date and the amount of each
such change.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.
 
(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral.  In no way, nor in any event or contingency (including but not limited
to repayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
 
37

--------------------------------------------------------------------------------

 
Section 2.11 Pro Rata Treatment and Payments.
 
(a) Payments Generally and Pro Rata Treatment.  Each borrowing of Revolving
Loans and any reduction of the Revolving Commitments shall be made pro rata
according to the respective Commitment Percentages of the Lenders.  Subject to
Section 2.11(b) hereof, each payment under this Agreement or any Note shall be
applied, first, to any fees then due and owing by the Borrower pursuant to
Section 2.4, second, to interest then due and owing in respect of the Notes of
the Borrower and, third, to principal then due and owing hereunder and under the
Notes of the Borrower.  Each payment on account of any fees pursuant to Section
2.4 shall be made pro rata in accordance with the respective amounts due and
owing (except as to the portion of the Standby Letter of Credit Fee or Trade
Letter of Credit Fee retained by the applicable Issuing Lender, the Issuing
Lender Fees, the Fronting Fee and fees payable to the Administrative
Agent).  Each payment by the Borrower on account of principal of and interest on
the Swingline Loans shall be made to the Swingline Lender.  Each payment (other
than repayments) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective amounts due
and owing in accordance with Section 2.6(a) hereof.  Each optional repayment on
account of principal of the Revolving Loans shall be applied in accordance with
Section 2.6(a) (to be applied pro rata among the Lenders); provided, that
repayments made pursuant to Section 2.14 shall be applied in accordance with
such section.  Each mandatory repayment on account of principal of the Revolving
Loans shall be applied in accordance with Section 2.6(b).  All payments
(including repayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.17(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
Schedule 9.2 in Dollars and in immediately available funds not later than 1:00
P.M. (Charlotte, North Carolina time) on the date when due.  The Administrative
Agent shall distribute such payments to the Lenders entitled thereto promptly
upon receipt in like funds as received.  If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
 
38

--------------------------------------------------------------------------------

 
(b) Allocation of Payments After Acceleration.  Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the acceleration of
the Credit Party Obligations pursuant to Section 7.2, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents shall be paid over or delivered to the Administrative Agent and
applied as follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent;
 
SECOND, to payment of any fees owed to the Administrative Agent and the Issuing
Lender;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Credit Party Obligations owing to such Lender;
 
FOURTH, to the payment of all outstanding Swingline Loans and accrued interest
thereon;
 
FIFTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;
 
 
39

--------------------------------------------------------------------------------

 
SIXTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);
 
SEVENTH, to all other Credit Party Obligations and other obligations that shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “SIXTH” above; and
 
EIGHTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH”, “SIXTH” and “SEVENTH” above; and (iii) to
the extent that any amounts available for distribution pursuant to clause
“SIXTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the Issuing Lender
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “SIXTH” and “SEVENTH” above in the manner
provided in this Section 2.11(b).
 
Section 2.12 Non-Receipt of Funds by the Administrative Agent.
 
(a) Unless the Administrative Agent shall have been notified in writing by a
Lender prior to the date a Loan is to be made by such Lender (which notice shall
be effective upon receipt) that such Lender does not intend to make the proceeds
of such Loan available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such proceeds available to the Administrative
Agent on such date, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent, the Administrative Agent shall be able to
recover such corresponding amount from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent will promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover from the
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent at a per annum
rate equal to (i) from the Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Effective Rate.
 
 
40

--------------------------------------------------------------------------------

 
(b) Unless the Administrative Agent shall have been notified in writing by the
Borrower, prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that the Borrower does not intend to
make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender.  If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.
 
(c) A certificate of the Administrative Agent submitted to the Borrower or any
Lender with respect to any amount owing under this Section 2.12 shall be
conclusive in the absence of manifest error.
 
Section 2.13 Inability to Determine Interest Rate.
 
Notwithstanding any other provision of this Agreement, if (i) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining
LIBOR for an Interest Period, or (ii) the Required Lenders shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of funding LIBOR Rate Loans that the Borrower has requested be
outstanding as a LIBOR Tranche during an Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period.  Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as Alternate Base
Rate Loans and any Loans that were requested to be converted into or continued
as LIBOR Rate Loans shall be converted into Alternate Base Rate Loans.  Until
any such notice has been withdrawn by the Administrative Agent, no further Loans
shall be made as, continued as, or converted into, LIBOR Rate Loans for the
Interest Periods so affected.
 
Section 2.14 Illegality.
 
Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Agreement or to obtain in the interbank eurodollar market
through its LIBOR Lending Office the funds with which to make such Loans, (a)
such Lender shall promptly notify the Administrative Agent and the Borrower
thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as Alternate Base Rate Loans.  The Borrower hereby agrees promptly to pay
any Lender, upon its demand, any additional amounts necessary to compensate such
Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest
error.  Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its LIBOR Lending Office) to avoid or to minimize any amounts
which may otherwise be payable pursuant to this Section; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material.
 
 
41

--------------------------------------------------------------------------------

 
Section 2.15 Yield Protection.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) subject such Lender to any tax of any kind whatsoever with respect to any
Letter of Credit or any application relating thereto, any Loan made by it, or
change in the basis of taxation of payments to such Lender in respect thereof
(except for changes in the rate of tax on the overall net income of such
Lender);
 
(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this agreement or Loans made by
such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
or the Letters of Credit or to reduce any amount receivable hereunder or under
any Note, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender with respect to its Loans or
Letters of Credit.  A certificate as to any additional amounts payable pursuant
to this Section submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error.  Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
 
 
42

--------------------------------------------------------------------------------

 
(b) If any Lender shall have reasonably determined in good faith that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction.  Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest
error.  In determining such amount, such Lender may use any method of averaging
and attribution that it shall reasonably deem applicable.
 
(c) The agreements in this Section 2.15 shall survive the termination of this
Agreement and payment of the Notes and all other amounts payable hereunder.
 
(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date such Lender or Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or Issuing
Lender’s intention to claim compensation therefore (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof).
 
Section 2.16 Indemnity.
 
The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any Loan by such Lender in accordance with the terms
hereof, (b) default by the Borrower in accepting a borrowing after the Borrower
has given a notice in accordance with the terms hereof, (c) default by the
Borrower in making any repayment after the Borrower has given a notice in
accordance with the terms hereof, (d) any assignment of a LIBOR Rate Loan on a
day other than the last day of the Interest Period therefore as a result of a
request by the Borrower pursuant to Section 2.21 and/or (e) the making by the
Borrower of any payment or repayment of a Loan, or the conversion thereof, on a
day which is not the last day of the Interest Period with respect thereto, in
each case including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Loans hereunder.  A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default, repayment or
conversion) shall be conclusive in the absence of manifest error.  The
agreements in this Section shall survive termination of this Agreement and
payment of the Notes and all other amounts payable hereunder.
 
 
43

--------------------------------------------------------------------------------

 
Section 2.17 Taxes.
 
(a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  The Borrower will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the Borrower.  The Borrower
agrees to indemnify and hold harmless each Lender, and reimburse such Lender
upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender but excluding any interest or penalties caused by such
Lender’s failure to pay any such taxes when due.
 
(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(c) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, two accurate and complete original signed
copies of Internal Revenue Service Form W-8 BEN, W-8 ECI or W-8 IMY, as
applicable (or successor forms) certifying such Lender’s entitlement to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note.  In addition, each Lender
agrees that it will deliver upon the Borrower’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Lender to a continued exemption from or reduction in United States withholding
tax with respect to payments under this Agreement and any Note.  Notwithstanding
anything to the contrary contained in Section 2.17(a), but subject to the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold Taxes imposed by
the United States (or any political subdivision or taxing authority thereof or
therein) from interest, fees or other amounts payable hereunder for the account
of any Lender which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
2.17(a) hereof to gross-up payments to be made to a Lender in respect of Taxes
imposed by the United States if such Lender has not provided to the Borrower the
Internal Revenue Service Forms required to be provided to the Borrower pursuant
to this Section 2.17(b).  Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.17, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.17(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.
 
 
44

--------------------------------------------------------------------------------

 
(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office or LIBOR Lending Office, as the case may
be) to avoid or to minimize any amounts which might otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.
 
(d) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (d) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (d), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (d) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person
 
 
45

--------------------------------------------------------------------------------

 
(e) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.
 
Section 2.18 Indemnification; Nature of Issuing Lender’s Duties.
 
(a) In addition to its other obligations under Section 2.3, the Borrower hereby
agrees to protect, indemnify, pay and save the applicable Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the applicable Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the applicable Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).
 
(b) As between the Borrower and the applicable Issuing Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The applicable Issuing Lender shall not be
responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the applicable Issuing
Lender, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the applicable Issuing Lender’s
rights or powers hereunder.
 
(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the applicable
Issuing Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such applicable
Issuing Lender under any resulting liability to the Borrower.  It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the applicable Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Borrower, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government
Authority.  The applicable Issuing Lender shall not, in any way, be liable for
any failure by the applicable Issuing Lender or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the applicable Issuing Lender.
 
 
46

--------------------------------------------------------------------------------

 
(d) Nothing in this Section 2.18 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.3(d) hereof.  The obligations
of the Borrower under this Section 2.18 shall survive the termination of this
Agreement.  No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the applicable Issuing
Lender to enforce any right, power or benefit under this Agreement.
 
(e) Notwithstanding anything to the contrary contained in this Section 2.18, the
Borrower shall have no obligation to indemnify the applicable Issuing Lender in
respect of any liability incurred by the applicable Issuing Lender arising out
of the gross negligence or willful misconduct of the applicable Issuing Lender
(including action not taken by the applicable Issuing Lender), as determined by
a court of competent jurisdiction.
 
Section 2.19 Waiver of Notice.
 
(a) Except as otherwise expressly provided herein, the Borrower hereby waives
notice of occurrence of any Default or Event of Default (except to the extent
notice is expressly required to be given pursuant to the terms of this Credit
Agreement), or of any demand for any payment under this Credit Agreement, notice
of any action at any time taken or omitted by the Administrative Agent or the
Lenders under or in respect of any of the Credit Party Obligations hereunder,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement.  The
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Credit Party Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or the Lenders at any time or
times in respect of any default by the Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement or any other Credit Document, any and all other indulgences whatsoever
by the Administrative Agent or the Lenders in respect of any of the Credit Party
Obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such Credit
Party Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, the Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative Agent or the Lenders, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.19, afford grounds for terminating, discharging
or relieving the Borrower, in whole or in part, from any of its obligations
under this Agreement, it being the intention of the Borrower that, so long as
any of the Credit Party Obligations remain unsatisfied, the obligations of the
Borrower under this Agreement shall not be discharged except by performance and
then only to the extent of such performance.  The obligations of the Borrower
under this Agreement shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to the Borrower or any Lender.
 
 
47

--------------------------------------------------------------------------------

 
(b) The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against the
Borrower as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to resort to any other
source or means of obtaining payment of any of the Credit Party Obligations or
to elect any other remedy.  Without limiting the generality of the foregoing,
the Borrower hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7
through 26-9, inclusive, to the extent applicable.  The provisions of this
Section 2.19 shall remain in effect until all the Credit Party Obligations
hereunder shall have been paid in full or otherwise fully satisfied.  If at any
time, any payment, or any part thereof, made in respect of any of the Credit
Party Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of the Borrower, or
otherwise, the provisions of this Section 2.19 will forthwith be reinstated and
in effect as though such payment had not been made.
 
(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, the obligations of the
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.
 
Section 2.20 [Reserved].
 
Section 2.21 Replacement of Lenders.
 
If any Lender shall become affected by any of the changes or events described in
Sections 2.13, 2.14, 2.15 or 2.17 and shall petition the Borrower for any
increased cost or amounts thereunder or if any Lender is a Defaulting Lender
(any such Lender being hereinafter referred to as a “Replaced Lender”), then in
such case, the Borrower may, upon at least five (5) Business Days’ notice to the
Administrative Agent and such Replaced Lender, designate a replacement lender (a
“Replacement Lender”) acceptable to the Administrative Agent in its reasonable
discretion, to which such Replaced Lender shall, subject to its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Borrower and
the Replaced Lender) of all amounts owed to such Replaced Lender under
Sections 2.13, 2.14, 2.15 or 2.17 assign all (but not less than all) of its
rights, obligations, Loans and Commitments hereunder; provided, that all amounts
owed to such Replaced Lender by the Borrower (except liabilities which by the
terms hereof survive the payment in full of the Loans and termination of this
Agreement) shall be paid in full as of the date of such assignment.  Upon any
assignment by any Lender pursuant to this Section 2.21 becoming effective, the
Replacement Lender shall thereupon be deemed to be a “Lender” for all purposes
of this Agreement and such Replaced Lender shall thereupon cease to be a
“Lender” for all purposes of this Agreement and shall have no further rights or
obligations hereunder (other than pursuant to Sections 2.13, 2.14, 2.15, 2.17
and 9.5 while such Replaced Lender was a Lender).
 
 
48

--------------------------------------------------------------------------------

 
Notwithstanding any Replaced Lender’s failure or refusal to assign its rights,
obligations, Loans and Commitments under this Section 2.21, the Replaced Lender
shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender substituted therefor upon payment to the Replaced Lender by
the Replacement Lender of all amounts set forth in this Section 2.21 without any
further action of the Replaced Lender.
 
Each Replacement Lender shall be an Eligible Assignee, and no Lender shall be
obligated to act as a Replacement Lender except to the extent agreed to by such
Lender in its sole discretion.
 
Section 2.22 Extension of Maturity Date in respect of Revolving Commitments.
 
(a) Requests for Extension.  The Borrower may, pursuant to this Section 2.22,
with respect to the Revolving Commitments only, request up to two one-year
extensions of the Maturity Date.  The Borrower may at any time, but not later
than the date that is 45 days prior to the Maturity Date then in effect
hereunder in respect of the Revolving Commitments (the “Existing Maturity
Date”), by notice to the Administrative Agent (who shall promptly notify the
Lenders), request that each Lender extend such Lender’s Maturity Date in respect
of the Revolving Commitments  (an “Extension Request”) for an additional 365
days from the Existing Maturity Date; provided, however, in no event shall the
Maturity Date of the Revolving Commitments be extended under this Section 2.22
beyond the seventh anniversary of the Closing Date of this Agreement.
 
(b) Lender Elections to Extend.  Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 30 days following the date of the delivery
of the applicable Extension Request to the Administrative Agent, advise the
Administrative Agent whether or not such Lender agrees to such extension (and
each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender).  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 10 days following the Notice Date (or, if such date is not a
Business Day, on the next preceding Business Day).
 
 
49

--------------------------------------------------------------------------------

 
(d) Additional Commitment Lenders.  The Borrower shall have the right on or
before the Existing Maturity Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in Section 2.21,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the Existing Maturity Date, undertake a Revolving
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Revolving Commitment shall be in addition to any other Commitment of such
Lender hereunder on such date).
 
(e) Minimum Extension Requirement.  If (and only if) the total of the Revolving
Commitments of the Lenders that have agreed so to extend their Maturity Date and
the additional Revolving Commitments of the Additional Commitment Lenders shall
be more than 50% of the aggregate amount of the Revolving Commitments in effect
immediately prior to the Existing Maturity Date, then, effective as of the date
of such agreement by such Lenders, the Maturity Date in respect of the Revolving
Commitments of each Extending Lender and of each Additional Commitment Lender
shall be extended to the date falling 365 days after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.
 
(f) Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:
 
(i) no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto;
 
(ii) the representations and warranties contained in this Agreement are true and
correct on and as of the date of such extension and after giving effect thereto,
as though made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
 
(iii) on the Maturity Date of loans by each Non-Extending Lender, the Borrower
shall repay any Revolving Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 2.16) to the extent necessary to keep
outstanding Revolving Loans ratable with any revised Revolving Commitment
Percentages of the respective Lenders effective as of such date.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.11 or 9.1 to the contrary.
 
Section 2.23 Increase in Revolving Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Revolving Commitments by an amount
(for all such requests in the aggregate) not exceeding TWO HUNDRED FIFTY MILLION
DOLLARS ($250,000,000.00); provided that (i) any such request for an increase
shall be in a minimum amount of $50,000,000 and in integral multiples of
$5,000,000, and (ii) the Borrower may make a maximum of two such requests.  At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
 
 
50

--------------------------------------------------------------------------------

 
(b) Lender Elections to Increase.  Each Lender, acting in its sole and
individual discretion, shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Commitment and, if so,
whether by an amount equal to, greater than, or less than its Revolving
Commitment Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.  No Lender shall be obligated to provide all or any
portion of an increase in the Revolving Commitments pursuant to this Section
2.23.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
Issuing Lender and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d) Effective Date and Allocations.  If the Revolving Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Revolving Credit Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article III and the other Credit
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.23, the
representations and warranties contained in Section 3.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.1, and (B) no Default exists.  The Borrower shall
repay any Revolving Loans outstanding on the Revolving Credit Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.16) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Revolving Commitment Percentages arising from any nonratable increase in
the Revolving Commitments under this Section.
 
 
51

--------------------------------------------------------------------------------

 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.11 or 9.1 to the contrary.
 
Section 2.24 Cash Collateral.
 
(a) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize all Fronting Exposure of the Issuing Lender and the Swingline
Lender with respect to such Defaulting Lender (determined after giving effect to
Section 2.25(b) and any Cash Collateral provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to clause (c) below.  If at any time the Administrative Agent, Issuing
Lender or Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, Issuing Lender or Swingline Lender pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section
2.25  in respect of Letters of Credit or Swingline Loans, shall be held and
applied to the satisfaction of the specific LOC Obligations, Swingline Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
 
(d) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.25
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.25, the
Person providing Cash Collateral and each Issuing Lender and the Swingline
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.
 
 
52

--------------------------------------------------------------------------------

 
Section 2.25 Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 9.1.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.24; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Agreement and (y) Cash Collateralize the
Issuing Lender’s and the Swingline Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement in accordance with Section 2.24; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lenders or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or LOC
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LOC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LOC Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility
without giving effect to Section 2.25(a)(iv). Any payments, repayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.25(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
 
53

--------------------------------------------------------------------------------

 
(iii)           Certain Fees.
 
 
(A)
Facility Fees.  Each Defaulting Lender shall be entitled to receive a Facility
Fee for any period during which that Lender is a Defaulting Lender only to the
extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Loans funded by it, and (2) its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.25.

 
 
(B)
Letter of Credit Fees.  Each Defaulting Lender shall be entitled to receive
Standby Letter of Credit Fees or Trade Letter of Credit Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant Section 2.25.

 
 
(C)
Reallocation of Fees.  With respect to any Standby Letter of Credit Fee or Trade
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LOC Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 
 
54

--------------------------------------------------------------------------------

 
 
 
(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 
 
(v)
Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.24.

 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Swingline Lender and Issuing Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.25(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
 
55

--------------------------------------------------------------------------------

 
ARTICLE III 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:
 
Section 3.1 Financial Condition.
 
The audited consolidated balance sheets and the related statements of income,
retained earnings and cash flows of the Parent and its Subsidiaries for the
fiscal years ending February 3, 2010, 2011 and 2012 and the unaudited condensed
consolidated balance sheets and the related condensed statements of income and
cash flows of the Parent and its Subsidiaries for the fiscal quarter ending
April 28, 2012 are complete and correct and present fairly, in all material
respects, the financial condition of, and the results of operations for, such
Persons as of such dates.  All such financial statements have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).  None of the Parent nor its Subsidiaries have on
the date hereof any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in the balance sheets referred to above.
 
Section 3.2 No Change.
 
Since January 28, 2012 (and after delivery of annual audited financial
statements in accordance with Section 5.1(a), from the date of the most recently
delivered annual audited financial statements) there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect.
 
Section 3.3 Corporate Existence; Compliance with Law.
 
Each Credit Party and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has the requisite power and authority and the legal right to own and operate all
its material property, to lease the material property it operates as lessee and
to conduct the business in which it is currently engaged, (c) is duly qualified
to conduct business and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to so
qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
 
56

--------------------------------------------------------------------------------

 
Section 3.4 Corporate Power; Authorization; Enforceable Obligations.
 
Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary action to authorize the execution, delivery and performance
by it of the Credit Documents to which it is party.  No consent or authorization
of, filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of any Credit Document
by any Credit Party (other than those which have been obtained) or with the
validity or enforceability of any Credit Document against any Credit Party
(except such filings as are necessary in connection with the perfection of the
Liens, if any, created by such Credit Documents).  Each Credit Document to which
any Credit Party is a party has been duly executed and delivered by such Credit
Party.  Each Credit Document to which any Credit Party is a party constitutes a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
Section 3.5 No Legal Bar; No Default.
 
The execution, delivery and performance of the Credit Documents, the borrowings
thereunder and the use of the proceeds of the Loans will not violate any
Requirement of Law or any Contractual Obligation of the Credit Parties or their
Subsidiaries (except those as to which waivers or consents have been obtained),
and will not result in, or require, the creation or imposition of any Lien on
any of its or their respective properties or revenues pursuant to any
Requirement of Law or Contractual Obligation other than the Liens arising under
or contemplated in connection with the Credit Documents.  No Credit Party nor
any of its Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect which could reasonably be expected to
have a Material Adverse Effect.  No Default or Event of Default has occurred and
is continuing.
 
Section 3.6 No Material Litigation.
 
No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any of its Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to the Credit Documents or any Loan or any of the transactions contemplated
hereby, or (b) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.
 
Section 3.7 Investment Company Act.
 
No Credit Party nor any of its Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
 
 
57

--------------------------------------------------------------------------------

 
Section 3.8 Margin Regulations.
 
No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect.  The aggregate
value of all “margin stock” owned by the Credit Parties and their Subsidiaries
taken as a group does not exceed 25% of the value of their assets.
 
Section 3.9 ERISA.
 
Except as could not reasonably be expected to have a Material Adverse Effect,
 
(a) neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code;
 
(b) no termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five-year period;
 
(c) the present value of all accrued benefits under each Single Employer Plan
(based on those assumptions used to fund such Plans) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits; and
 
(d) no Credit Party, nor any of its Subsidiaries, nor any Commonly Controlled
Entity is currently subject to any liability for a complete or partial
withdrawal from a Multiemployer Plan.
 
Section 3.10 Environmental Matters.
 
Except as to matters which could not reasonably be expected to have a Material
Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Real Properties”) do not contain any
Hazardous Materials in amounts or concentrations which (i) constitute a
violation of, or (ii) could give rise to liability under, any Environmental Law;
 
(b) the Real Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Real Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and there is no contamination at, under or about the Real
Properties or violation of any Environmental Law with respect to the Real
Properties or the business operated by the Credit Parties or any of their
Subsidiaries (the “Business”);
 
 
58

--------------------------------------------------------------------------------

 
(c) no Credit Party nor any of its Subsidiaries has received any written or
actual notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Real Properties or the Business,
nor does any Credit Party or any of its Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened;
 
(d) Hazardous Materials have not been transported or disposed of from the Real
Properties in violation of, or in a manner or to a location which could give
rise to liability under any Environmental Law, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of the Real
Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
 
(e) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties, threatened, under any Environmental
Law to which any Credit Party or any Subsidiary is or will be named as a party
with respect to the Real Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Real Properties or the Business; and
 
(f) there has been no release or threat of release of Hazardous Materials at or
from the Real Properties, or arising from or related to the operations of any
Credit Party or any Subsidiary in connection with the Real Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws.
 
Section 3.11 Purpose of Loans.
 
The proceeds of the Loans hereunder shall be used solely by the Borrower to (i)
refinance existing Indebtedness, (ii) pay fees, commissions and expenses in
connection with this Credit Agreement and (iii) provide for working capital and
other general corporate purposes, including Permitted Acquisitions, repurchases
of Capital Stock of the Parent, and the payment of dividends in accordance with
the terms of this Agreement.  The Letters of Credit shall be used for general
corporate purposes.
 
Section 3.12 Subsidiaries.
 
Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
of the Parent.  Information on the attached Schedule includes state of
incorporation; the number of shares of each class of Capital Stock or other
equity interests outstanding; the number and percentage of outstanding shares of
each class of stock owned by Parent or its Subsidiaries; and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and similar rights.  The outstanding Capital Stock and other equity
interests of all such Subsidiaries is validly issued, fully paid and
non-assessable and is owned, free and clear of all Liens.
 
 
59

--------------------------------------------------------------------------------

 
Section 3.13 Ownership.
 
Each Credit Party and its Subsidiaries (a) is the owner of, and has good and
marketable title to, all of its respective assets, except as may be permitted
pursuant to Section 6.12 hereof, and none of such assets is subject to any Lien
other than Permitted Liens and (b) enjoys peaceful and undisturbed possession of
all leased and owned Real Properties that are necessary for the operation and
conduct of its business.
 
Section 3.14 Indebtedness.
 
Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness.
 
Section 3.15 Taxes.
 
Each of the Credit Party and their Subsidiaries has filed, or caused to be
filed, all tax returns (federal, state, local and foreign) required to be filed
and paid (a) all amounts of taxes shown thereon to be due (including interest
and penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (iii) the failure to file and pay such taxes could not
reasonably be expected to have a Material Adverse Effect.  No Credit Party nor
any of its Subsidiaries is aware of any proposed tax assessments against it or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.
 
Section 3.16 Intellectual Property.
 
Each of the Credit Parties and their Subsidiaries owns, or has the legal right
to use, all trademarks, tradenames, patents, copyrights, technology, know-how
and processes (collectively, the “Intellectual Property”) necessary for each of
them to conduct its business as currently conducted.  No claim has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Credit Party or any of its Subsidiaries know of any such
claim, and, to the knowledge of the Credit Parties, the use of such Intellectual
Property by any Credit Party or any of their Subsidiaries does not infringe on
the rights of any Person, except for such claims and infringements that in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
Section 3.17 Solvency.
 
The fair saleable value of each Credit Party’s assets, measured on a going
concern basis, exceeds all probable liabilities, including those to be incurred
pursuant to this Credit Agreement. None of the Credit Parties (a) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (b) has incurred, or believes that it will incur after
giving effect to the transactions contemplated by this Credit Agreement,
Indebtedness beyond its ability to pay such Indebtedness as it becomes due.
 
 
60

--------------------------------------------------------------------------------

 
Section 3.18 Investments.
 
All Investments of each of the Credit Parties and their Subsidiaries are
Permitted Investments.
 
Section 3.19 No Burdensome Restrictions.
 
No Credit Party nor any of their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 3.20 Brokers’ Fees.
 
No Credit Party nor any of their Subsidiaries has any obligation to any Person
in respect of any finder’s, broker’s, investment banking or other similar fee in
connection with any of the transactions contemplated under the Credit Documents
other than the closing and other fees payable pursuant to this Credit Agreement
and the Fee Letters.
 
Section 3.21 Labor Matters.
 
No Credit Party nor any of their Subsidiaries (i) has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years or (ii) has knowledge of any potential or pending strike, walkout or work
stoppage.
 
Section 3.22 Accuracy and Completeness of Information.
 
All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their Subsidiaries to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any other Credit Document, or any transaction contemplated hereby
or thereby, is or will be true and accurate in all material respects and not
incomplete by omitting to state any material fact necessary to make such
information not misleading.  There is no fact now known to any Credit Party or
any of its Subsidiaries which has, or could reasonably be expected to have, a
Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Parent and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by the Parent or any of its Subsidiaries to
the Administrative Agent and/or the Lenders.
 
Section 3.23 Anti-Terrorism Laws.
 
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.


 
61

--------------------------------------------------------------------------------

 
 
ARTICLE IV 


 
CONDITIONS PRECEDENT
 
Section 4.1 Conditions to Closing Date and Initial Revolving Loans.
 
This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:
 
(a) Execution of Agreement.  The Administrative Agent shall have received (i)
counterparts of this Agreement, executed by a duly authorized officer of each
party hereto, (ii) for the account of each Lender that requests a Revolving
Note, a Revolving Note and (iii) for the account of the Swingline Lender, the
Swingline Note, in each case conforming to the requirements of this Agreement
and executed by a duly authorized officer of the Borrower.
 
(b) Authority Documents.  The Administrative Agent shall have received a
secretary’s certificate substantially in the form of Schedule 4.1(b) with
respect to the following:
 
(i) Charter Documents.  Copies of the articles of incorporation or other
organizational documents, as applicable, of each Credit Party and each corporate
general partner or managing member of a Credit Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its organization.
 
(ii) Resolutions.  Copies of resolutions or certificate of authorization of the
board of directors, general partner or managing member of each Credit Party
approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by an officer,
general partner or managing member of such Credit Party as of the Closing Date
to be true and correct and in force and effect as of such date.
 
(iii) Bylaws; Operating Agreements; Etc..  A copy of the bylaws, operating
agreement or other governing document of each Credit Party and each corporate
general partner or managing member of a Credit Party certified by an officer of
such Credit Party or corporate general partner or managing member as of the
Closing Date to be true and correct and in force and effect as of such date.
 
(iv) Good Standing.  Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect on the business or
operations of the Credit Party and their Subsidiaries, taken as a whole.
 
 
62

--------------------------------------------------------------------------------

 
(v) Incumbency.  An incumbency certificate of each Credit Party and each
corporate general partner or managing member of a Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.
 
(c) Legal Opinions of Counsel.  The Administrative Agent shall have received an
opinion of legal counsel for the Credit Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.
 
(d) Liability and Casualty Insurance.  The Administrative Agent shall have
received copies of insurance policies or certificates of insurance evidencing
liability and casualty insurance meeting the requirements set forth herein.
 
(e) Fees and Expenses.  The Borrower shall have paid all fees and expenses owed
by it to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees owing pursuant to
the Fee Letters and Section 2.4.
 
(f) Litigation. There shall not exist any pending litigation or investigation
affecting or relating to the Credit Parties or any of their Subsidiaries, this
Agreement and the other Credit Documents that in the reasonable judgment of the
Administrative Agent could reasonably be expected to have a Material Adverse
Effect on the Parent or any of its Subsidiaries, this Agreement and the other
Credit Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date.
 
(g) Solvency Evidence.  The Administrative Agent shall have received an
officer’s certificate for the Credit Parties prepared by the chief financial
officer or treasurer of the Borrower as to the financial condition, solvency and
related matters of the Credit Parties taken as a whole, after giving effect to
the initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(g) hereto.
 
(h) Account Designation Letter.  The Administrative Agent shall have received
the executed Account Designation Letter in the form of Schedule 1.1(a) hereto.
 
(i) Corporate Structure.  The corporate capital and ownership structure of the
Parent and its Subsidiaries shall be as described in Schedule 3.12.
 
(j) Consents.  The Administrative Agent shall have received evidence that all
governmental, shareholder and material third party consents and approvals
necessary in connection with the financings and other transactions contemplated
hereby have been obtained and all applicable waiting periods have expired
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of the foregoing.
 
 
63

--------------------------------------------------------------------------------

 
(k) Compliance with Laws.  The financings and other transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including Environmental Laws and all applicable securities and banking laws,
rules and regulations).
 
(l) Bankruptcy.  There shall be no bankruptcy or insolvency proceedings with
respect to the Parent or any of its Subsidiaries.
 
(m) Financial Statements.  The Administrative Agent shall have received copies
of the financial statements referred to in Section 3.1 hereof.
 
(n) Material Adverse Change.  Since January 28, 2012, there shall not have
occurred any change or event which could reasonably be expected to have a
Material Adverse Effect on the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole, or the facts and information regarding such
entities as represented to date.
 
(o) Officer’s Certificate.  The Administrative Agent shall have received a
certificate executed by the chief financial officer or treasurer of the Borrower
on behalf of the Credit Parties as of the Closing Date stating that (A) the
Credit Parties and each of their Subsidiaries are in compliance with all
existing material financial obligations, (B) all governmental, shareholder and
third party consents and approvals, if any, with respect to the Credit Documents
and the transactions contemplated thereby have been obtained, (C) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect a
Credit Party, any of the Credit Parties’ Subsidiaries or any transaction
contemplated by the Credit Documents, if such action, suit, investigation or
proceeding would have or be reasonably expected to have a Material Adverse
Effect, and (D) immediately after giving effect to this Credit Agreement, the
other Credit Documents and all the transactions contemplated therein to occur on
such date, (1) no Default or Event of Default exists, (2) all representations
and warranties contained herein and in the other Credit Documents are true and
correct in all material respects, and (3) the Credit Parties are in compliance
with each of the financial covenants set forth in Section 5.9.
 
(p) Projections.  The Administrative Agent shall have received the five year
financial and operational projections for the Parent and its Subsidiaries for
the fiscal years 2012 through 2017 (which will be quarterly for the first year
after the Closing Date and annually thereafter for the term of the Credit
Agreement) together with a detailed explanation of all management assumptions
contained therein, which projections shall be in form and substance satisfactory
to the Administrative Agent.
 
(q) Repayment of Debt, Etc.  The Borrower shall have terminated the commitments
and repaid all outstanding loans under the Existing Credit Agreement.
 
(r) Sources and Uses; Payment Instructions.  The Administrative Agent shall have
received (a) a statement of sources and uses of funds covering all payments
reasonably expected to be made by the Borrower in connection with the
transactions contemplated by the Credit Documents to be consummated on the
Closing Date, including an itemized estimate of all fees, expenses and other
closing costs and (b) payment instructions with respect to each wire transfer to
be made by the Administrative Agent on behalf of the Lenders or the Borrower on
the Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and ABA number of the bank or other financial institution where
such account is located and the name and telephone number of an individual that
can be contacted to confirm receipt of such transfer.
 
 
64

--------------------------------------------------------------------------------

 
(s) Additional Matters.  All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.
 
(t) “Know Your Customer” Information.  The Borrower shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.
 
Section 4.2 Conditions to All Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:
 
(a) Representations and Warranties.  The representations and warranties made by
the Credit Parties herein or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
 
(b) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.
 
(c) Compliance with Commitments.  Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Revolving Committed Amount, (ii) the LOC Obligations shall not exceed the LOC
Committed Amount and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount.
 
(d) Additional Conditions to Revolving Loans.  If such Loan is a Revolving Loan
made pursuant to Section 2.1, all applicable conditions set forth in such
Section shall have been satisfied.
 
 
65

--------------------------------------------------------------------------------

 
(e) Additional Conditions to Swingline Loans.  If a Swingline Loan is requested,
all applicable conditions set forth in Section 2.1 shall have been satisfied.
 
(f) Additional Conditions to Letters of Credit.  If such Extension of Credit is
made pursuant to Section 2.3, all conditions set forth in such Section shall
have been satisfied.
 
Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) through (f) of this Section have been
satisfied.
 
ARTICLE V


 
AFFIRMATIVE COVENANTS
 
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, the Facility Fee and all other amounts
owing to the Administrative Agent, any Issuing Lender or any Lender hereunder,
are paid in full, the Credit Parties shall, and shall cause each of their
respective Subsidiaries to:
 
Section 5.1 Financial Statements.
 
Furnish to the Administrative Agent and each of the Lenders:
 
(a) Annual Financial Statements.  As soon as available and in any event within
90 days after the end of each fiscal year of the Parent (i) consolidated
statements of income, stockholders’ equity and cash flows of the Parent and its
Subsidiaries for such fiscal year and (ii) the related consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, and accompanied by an unqualified opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall state that such consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Parent and its Subsidiaries, as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default; and
 
(b) Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the end of each of the first three quarterly fiscal periods
of each fiscal year of the Parent, (i) consolidated statements of income and
cash flows of the Parent and its Subsidiaries and (ii) the related consolidated
balance sheet of the Parent and its Subsidiaries, in each case for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding periods in the preceding fiscal year,
accompanied by a certificate of a Responsible Officer of the Parent and, if the
Parent is no longer the Borrower, the Borrower, which certificate shall state
that such consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Parent and its
Subsidiaries, in accordance with GAAP consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments); and
 
 
66

--------------------------------------------------------------------------------

 
all such financial statements to be accompanied by a description of, and an
estimation of the effect on the financial statements on account of, a change, if
any, in the application of accounting principles as provided in Section 1.3.
 
Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section (to the extent
any such reports are included in materials otherwise filed with the SEC) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which (i) the Administrative Agent receives such reports from the
Borrower through electronic mail or (ii) the Parent posts such documents on the
internet at www.dollartree.com; provided that, upon the Administrative Agent’s
request, the Borrower shall provide paper copies of any documents required
hereby to the Administrative Agent.


 
Section 5.2 Certificates; Other Information.
 
Furnish to the Administrative Agent and each of the Lenders:
 
(a) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that the Parent or any
Subsidiary shall have filed with the SEC or any national securities exchange;
 
(b) promptly upon mailing thereof to the shareholders of the Parent generally,
copies of all financial statements, reports and proxy statements so mailed;
 
(c) at the time it furnishes each set of financial statements pursuant to
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer of the
Parent (i) certifying that (A) each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition contained in
this Agreement to be observed, performed or satisfied by it, and (B) no Default
or Event of Default has occurred and is continuing (or, if any Default or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action that the Parent, or, if the Parent is no longer
the Borrower, the Borrower has taken or proposes to take with respect thereto)
and (ii) setting forth in reasonable detail the computations necessary to
determine whether the Credit Parties are in compliance with Section 5.9 hereof
as of the end of the respective quarterly fiscal period or fiscal year;
 
(d) from time to time such other information regarding the financial condition,
operations, business or prospects of the Parent or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
 
 
67

--------------------------------------------------------------------------------

 
Section 5.3 Payment of Obligations.
 
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, in accordance with industry practice (subject,
where applicable, to specified grace periods) all of its material obligations of
whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations, except when
the amount or validity of such obligations and costs is currently being
contested in good faith by appropriate proceedings and reserves, if applicable,
in conformity with GAAP with respect thereto have been provided on the books of
the Parent or its Subsidiaries, as the case may be, or failure to pay could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.4 Conduct of Business and Maintenance of Existence.
 
(a) Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises (provided that nothing in this Section 5.4
shall prohibit any transaction expressly permitted under Section 6.4 hereof).
 
(b) Pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its assets prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained or
where failure to pay any such tax, assessment, charge or levy could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.5 Maintenance of Property; Insurance.
 
(a) Keep all property used or useful in its business in good working order and
condition (ordinary wear and tear and obsolescence excepted) except to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
(b) Maintain insurance with financially sound and reputable insurance companies,
and with respect to Property and risks of a character usually maintained by
corporations engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such corporations, including self-insurance.
 
Section 5.6 Inspection of Property; Books and Records; Discussions.
 
(a) Keep adequate records and books of account in which complete entries in
accordance with GAAP consistently applied and all Requirements of Law shall be
made of all dealings and transactions in relation to its businesses and
activities.
 
 
68

--------------------------------------------------------------------------------

 
(b) Upon reasonable prior notice, permit representatives of any Lender or the
Administrative Agent, during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Real Properties, and
to discuss its business and affairs with its officers, all to the extent
reasonably requested by such Lender or the Administrative Agent (as the case may
be).
 
Section 5.7 Notices.
 
Give prompt notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender) of:
 
(a) within five Business Days after any Credit Party knows or has reason to know
thereof, the occurrence of any Default or Event of Default;
 
(b) within five Business Days after any Credit Party knows or has reason to know
thereof, any default or event of default under any Contractual Obligation of the
Credit Parties or any of their Subsidiaries which could reasonably be expected
to have a Material Adverse Effect;
 
(c) within five Business Days after any Credit Party knows or has reason to know
thereof, any legal or arbitral proceedings before any Governmental Authority and
any material development in respect of such legal or arbitral proceedings
affecting the Credit Parties or any of their Subsidiaries, except proceedings
that, if adversely determined, would not (either individually or in the
aggregate) have a Material Adverse Effect;
 
(d) as soon as possible, and in any event within ten days after any Credit Party
or any of its Subsidiaries knows or has reason to believe that any of the events
or conditions specified below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by a Responsible Officer of the Parent or
such Credit Party setting forth details respecting such event or condition and
the action, if any, that the Parent, any Credit Party or any ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by the Parent, any other Credit Party
or any ERISA Affiliate with respect to such event or condition):
 
(i) any Reportable Event with respect to a Plan, as to which PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a reportable event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code) and any request for a
waiver under Section 412(d) of the Code for any Plan;
 
 
69

--------------------------------------------------------------------------------

 
(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by any Credit Party or any of its
Subsidiaries or any ERISA Affiliate to terminate any Plan;
 
(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Credit Party or any of its Subsidiaries or any ERISA Affiliate of
a notice from a Multiemployer Plan that such action has been taken by PBGC with
respect to such Multiemployer Plan;
 
(iv) the complete or partial withdrawal from a Multiemployer Plan by any Credit
Party or any of its Subsidiaries or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Credit Party or any of its Subsidiaries or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
 
(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Credit Party or any of its Subsidiaries or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within 30 days;
and
 
(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if any Credit
Party or any of its Subsidiaries or any ERISA Affiliate fails to timely provide
security to the Plan in accordance with the provisions of said Sections;
 
(e) within five Business Days after any Credit Party knows or has reason to know
thereof, any assertion of any Environmental Claim by any Person against, or with
respect to the activities of, the Parent or any of its Subsidiaries and notice
of any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any Environmental Claim or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and
 
(f) within five Business Days after any Credit Party knows or has reason to know
thereof, any other development or event which could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent or the Borrower proposes to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the Parent
or the Borrower, as applicable, shall specify that such notice is a Default or
Event of Default notice on the face thereof.
 
 
70

--------------------------------------------------------------------------------

 
Section 5.8 Environmental Laws.
 
Without limiting the general terms set forth in Section 5.11:
 
(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except to the
extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect; and
 
(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Parent or any of its Subsidiaries or the
Real Properties, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  The agreements in this paragraph shall
survive repayment of the Notes and all other amounts payable hereunder.
 
Section 5.9 Financial Covenants.
 
Commencing on the day immediately following the Closing Date, the Parent shall,
and shall cause each of its Subsidiaries to, comply with the following financial
covenants:
 
(a) Adjusted Leverage Ratio.  The Adjusted Leverage Ratio, as of the last day of
each fiscal quarter of the Parent and its Subsidiaries, shall be less than or
equal to 3.50 to 1.0.
 
(b) Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as of the
last day of each fiscal quarter of the Parent and its Subsidiaries, shall be
greater than or equal to 2.00 to 1.0.
 
 
71

--------------------------------------------------------------------------------

 
Section 5.10 Obligations Regarding Subsidiaries; Additional Subsidiary
Guarantors.
 
(a) Except as permitted by Section 6.4, the Parent or the Borrower, as the case
may be, will, and will cause each of its Subsidiaries to take such action from
time to time as shall be necessary to ensure that each of its Subsidiaries
remains a Subsidiary at all times.
 
(b) The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing, to promptly become a
Guarantor hereunder by way of execution of a Joinder Agreement and take such
other action as may be required pursuant to the terms of Section 5.12.
 
Section 5.11 Compliance with Law.
 
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its assets if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect.
 
Section 5.12 Additional Credit Parties.
 
As soon as practicable and in any event within 30 days after any Person (whether
newly formed, acquired or otherwise) becomes a Material Domestic Subsidiary of
any Credit Party (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion), the Borrower shall provide
the Administrative Agent with written notice thereof and shall (a) if such
Person is a Material Domestic Subsidiary of a Credit Party, cause such Person to
execute a Joinder Agreement in substantially the same form as Schedule 5.12, and
(b) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Person and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above).
 
Section 5.13 Post Closing Covenant.
 
Within thirty (30) days after the Closing Date (or such longer period of time as
agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that Dollar Tree Stores, Inc. is in good standing in the
State of Tennessee.
 
 
72

--------------------------------------------------------------------------------

 


 


 
ARTICLE VI


 
NEGATIVE COVENANTS
 
The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Credit Party
Obligations, together with interest, the Facility Fee and all other amounts
owing to the Administrative Agent or any Lender hereunder, are paid in full, the
Credit Parties shall, and shall cause each of their respective Subsidiaries, to
act in accordance with the following:
 
Section 6.1 Indebtedness.
 
The Credit Parties will not, nor will it permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Indebtedness, except:
 
(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;
 
(b) Indebtedness of the Parent and its Subsidiaries existing as of the Closing
Date as referenced in the financial statements referenced in Section 3.1 (and
set out more specifically in Schedule 6.1(b)) hereto and renewals, refinancings
or extensions thereof in a principal amount not in excess of that outstanding as
of the date of such renewal, refinancing or extension;
 
(c) Indebtedness (including Capital Lease Obligations) incurred to finance the
purchase of equipment, and other Capital Lease Obligations (other than in
connection with sale leaseback transactions permitted under Section 6.12), not
to exceed, when added to Indebtedness outstanding pursuant to Section 6.1(e)
hereof, 20% of Consolidated Net Worth in the aggregate outstanding at any time;
provided that (i) such Indebtedness when incurred shall not exceed the purchase
price or cost of construction of such asset and (ii) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing;
 
(d) intercompany Indebtedness of one Credit Party to another Credit Party;
 
(e) additional Indebtedness of the Credit Parties up to but not exceeding, when
added to Indebtedness outstanding pursuant to Section 6.1(c) hereof, 20% of
Consolidated Net Worth in the aggregate outstanding at any time; provided, that
after giving effect to such Indebtedness on a Pro Forma Basis, (i) no Default or
Event of Default exists and (ii) the Credit Parties are in compliance with each
of the financial covenants set forth in Section 5.9;
 
(f) Indebtedness in respect of Hedging Agreements to the extent permitted
hereunder; and
 
(g) additional unsecured Indebtedness (including Indebtedness in connection with
sale leaseback transactions permitted under Section 6.12) of the Credit Parties;
provided, that after giving effect to such Indebtedness on a Pro Forma Basis,
(i) no Default or Event of Default exists and (ii) the Credit Parties are in
compliance with each of the financial covenants set forth in Section 5.9.
 
 
73

--------------------------------------------------------------------------------

 
Section 6.2 Liens.
 
The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of its
assets (other than “margin stock” within the meaning of Regulation U), whether
now owned or hereafter acquired, except for Permitted Liens.
 
Section 6.3 Nature of Business.
 
Neither the Parent nor any of its Subsidiaries will engage in any line or lines
of business activity other than those conducted as of the Closing Date and
business activities reasonably related or complementary thereto, except for
lines of business which generate less than 5% of the gross revenues of the
Parent and its Subsidiaries on a consolidated basis.
 
Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.
 
The Credit Parties will not, nor will they permit any Subsidiary to,
 
(a) except as provided in Section 6.4(d) below, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution);
 
(b) acquire any business or assets from, or Capital Stock of, or be a party to
any acquisition of, any Person except:
 
(i) for purchases of inventory and other assets to be sold or used in the
ordinary course of business; and
 
(ii) Investments permitted under Section 6.5 hereof;
 
(c) convey, sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, any part of its business or assets, whether now owned
or hereafter acquired (including, without limitation, receivables and leasehold
interests), but excluding:
 
(i) any Excluded Disposition;
 
(ii) obsolete or worn-out Property, tools or equipment no longer used or useful
in its business (other than any Excluded Disposition) or real Property no longer
used or useful in its business;
 
(iii) any sale, lease or transfer of assets from a Credit Party to another
Credit Party; and
 
 
74

--------------------------------------------------------------------------------

 
(iv) other assets provided that the aggregate current market value of all assets
so sold or transferred (in each case determined at the time of such sale or
transfer) shall not at any time exceed, when added to the assets sold or
transferred pursuant to Section 6.12 hereof (without duplication), 25% of the
current market value of the total assets of the Parent and its Subsidiaries and
immediately after giving effect to such transaction, the Parent and its
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 5.9 hereof on a Pro Forma Basis and both before and after giving effect
to such transaction, no Default or Event of Default shall have occurred and be
continuing;
 
provided, that in each case with respect to subsection (iv) above at least 75%
of the consideration received therefor by a Credit Party or any such Subsidiary
is in the form of cash or Cash Equivalents or Replacement Assets; and
 
(d) Notwithstanding the foregoing provisions of this Section 6.4, so long as no
Default or Event of Default shall have occurred and be continuing, and after
giving effect to any of the succeeding transactions, no Default or Event of
Default would exist hereunder:
 
(i) (A) any Credit Party may be merged or consolidated with or into another
Credit Party; provided, that, subject to clause (D) immediately below, if one of
the parties to such merger or consolidation is the Borrower, the Borrower shall
be the continuing or surviving corporation, (B) any Subsidiary may be merged or
consolidated with or into another Credit Party so long as the surviving party is
either (x) a Credit Party or (y) an Additional Credit Party; provided, that,
subject to clause (D) immediately below, if one of the parties to such merger or
consolidation is the Borrower, the Borrower shall be the continuing or surviving
corporation, (C) any of the Parent or any Subsidiary may merge or consolidate
with or into any Person that is not a Credit Party, provided that the applicable
conditions set forth in Section 6.4(b) regarding acquisitions are complied with
in connection with any such acquisition by merger, the Parent or any such
Subsidiary shall be the continuing or surviving corporation and immediately
after giving effect to such transaction, the Parent and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 5.9 hereof on
a Pro Forma Basis and (D) the Borrower may merge or consolidate with or into any
Credit Party or with any Person wholly-owned and controlled by a Credit Party,
provided that if the Borrower is not the continuing or surviving entity, the
surviving entity shall have assumed all obligations of the Borrower under the
Credit Documents and immediately after giving effect to such transaction, the
Parent and its Subsidiaries shall be in compliance with the financial covenants
set forth in Section 5.9 hereof on a Pro Forma Basis and the ownership of the
properties and assets of the Credit Parties as a whole shall remain unchanged;
and
 
(ii) any Subsidiary of the Parent (other than, if the Parent is no longer the
Borrower, the Borrower) may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to any Credit Party.
 
 
75

--------------------------------------------------------------------------------

 
The Borrower shall provide the Administrative Agent with prior written notice of
any transaction described in this Section 6.4(d) and take such other action as
may be required pursuant to the terms of Section 5.12.
 
Section 6.5 Advances, Investments and Loans.
 
The Credit Parties will not, nor will they permit any Subsidiary to, lend money
or extend credit or make advances to any Person (other than extensions of credit
to vendors and suppliers in the form of indemnification obligations owed by such
Persons to the Parent or any of its Subsidiaries under vendor/supply contracts
entered into in the ordinary course of business), or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person except for Permitted Investments.
 
Section 6.6 Transactions with Affiliates.
 
Except as expressly permitted by this Agreement, the Credit Parties will not,
nor will they permit any of their Subsidiaries to, directly or indirectly: (a)
make any investment in an Affiliate other than Permitted Investments; (b)
transfer, sell, lease, assign or otherwise dispose of any assets to an
Affiliate; (c) merge into or consolidate with or purchase or acquire assets from
an Affiliate other than Permitted Acquisitions; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate); provided that (i) any Affiliate who is an individual may serve as a
director, officer or employee of the Parent or any of its Subsidiaries and
receive reasonable compensation for his or her services in such capacity and
(ii) the Parent and its Subsidiaries may enter into transactions (other than
extensions of credit by the Parent or any of its Subsidiaries to an Affiliate)
if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Parent and its Subsidiaries as the monetary
or business consideration that would be obtained in a comparable transaction
with a Person not an Affiliate.
 
Section 6.7 Ownership of Subsidiaries; Restrictions.
 
The Credit Parties will not, nor will they permit any Subsidiary to, create,
form or acquire any Subsidiaries, except for (a) wholly-owned Domestic
Subsidiaries which are joined as Additional Credit Parties to the extent
required by the terms hereof and (b) wholly-owned (or, if not wholly owned,
owned to the maximum extent permitted under applicable law) Foreign Subsidiaries
approved in writing by the Agent, which approval shall not be unreasonably
withheld.  The Credit Parties will not, nor will they permit their Subsidiaries
to, sell, transfer, pledge or otherwise dispose of any Capital Stock or other
equity interests in any of its Subsidiaries, nor will it permit any of its
Subsidiaries to issue, sell, transfer, pledge or otherwise dispose of any of its
Capital Stock or other equity interests, except in a transaction permitted by
Section 6.4.
 
Section 6.8 Fiscal Year; Organizational Documents; Material Contracts.
 
The Credit Parties will not, nor will they permit any of their Subsidiaries to,
change their fiscal year, except to adopt a retail fiscal year end which is no
more than 65 days from December 31.  The Borrower will promptly notify the Agent
of such change in fiscal year.  The Credit Parties will not, nor will they
permit any Subsidiary to, amend, modify or change their articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner that could adversely affect the
rights of the Lenders hereunder.  The Credit Parties will not, nor will it
permit any of their Subsidiaries to, without the prior written consent of the
Administrative Agent, amend, modify, cancel or terminate or fail to renew or
extend or permit the amendment, modification, cancellation or termination of any
of the Material Contracts, except in the event that such amendments,
modifications, cancellations or terminations could not reasonably be expected to
have a Material Adverse Effect.
 
 
76

--------------------------------------------------------------------------------

 
Section 6.9 Limitation on Actions.
 
(a) The Credit Parties will not, nor will they permit any Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions to any Credit Party on its
Capital Stock or with respect to any other interest or participation in, or
measured by, its profits, (b) pay any Indebtedness or other obligation owed to
any Credit Party, (c) make loans or advances to any Credit Party, (d) sell,
lease or transfer any of its properties or assets to any Credit Party, or (e)
act as a Guarantor pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a)-(d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable law, (iii) any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien.
 
(b) The Credit Parties will not, nor will they permit any Subsidiary to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation
except (i) pursuant to this Agreement and the other Credit Documents, (ii)
pursuant to applicable law, (iii) pursuant to any document or instrument
governing Indebtedness incurred pursuant to Section 6.1(c), provided that in the
case of Section 6.1(c) any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (iv)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (v) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness,
(vi) customary provisions in leases and other contracts restricting the
assignment thereof, (vii) restrictions in any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien and (viii) any
indenture agreement, instrument or other arrangement relating to the assets or
business of any Subsidiary and existing prior to the consummation of the
Permitted Acquisition in which such Subsidiary was acquired.
 
 
77

--------------------------------------------------------------------------------

 
Section 6.10 Restricted Payments.
 
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
Capital Stock of such Person, (b) to make dividends or other distributions
payable to any Credit Party (directly or indirectly through Subsidiaries), (c)
as permitted by Section 6.11, (d) to make dividends to or repurchases from the
Parent or the parent of such Subsidiary (provided that such parent company is a
Credit Party) the proceeds of which shall be used to pay taxes that are then due
and payable, and (e) the Parent may pay dividends or repurchase shares of its
Capital Stock so long as no Default or Event of Default shall have occurred and
be continuing or be directly or indirectly caused as a result thereof and after
giving effect to such payments or repurchases, the Parent and its Subsidiaries
shall be in compliance with the financial covenants set forth in Section 5.9
hereof on a Pro Forma Basis, determined at the time of any such payment or
repurchase.
 
Section 6.11 Repayments of Indebtedness, etc.
 
(a) The Credit Parties will not, nor will they permit any of its Subsidiaries
to, amend or modify (or permit the amendment or modification of) any of the
terms of the documents evidencing its or their Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.
 
(b) The Borrower will furnish to the Administrative Agent a copy of each
modification, supplement or waiver of any provisions of any agreement,
instrument or other document evidencing or relating to the charter or bylaws of
the Parent or any of its Subsidiaries promptly upon the effectiveness thereof
(and the Administrative Agent will promptly furnish a copy thereof to each
Lender).
 
Section 6.12 Sale Leasebacks.
 
The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, enter into any arrangement, directly or indirectly, whereby the
Parent or any Subsidiary shall sell or transfer any property owned by it to a
Person (other than the Parent or any Subsidiary) in order then or thereafter to
lease such property or lease other property which the Parent or any Subsidiary
intends to use for substantially the same purpose as the property being sold or
transferred.  Notwithstanding the foregoing provisions of this Section 6.12, the
Parent or any Subsidiary may sell or transfer any property owned by it as
described in the preceding sentence provided that the aggregate current market
value of all assets so sold or transferred (in each case determined at the time
of such sale or transfer) shall not at any time exceed, when added to the assets
sold or transferred pursuant to Section 6.4(c)(iv) hereof (without duplication),
25% of the current market value of the total assets of the Parent and its
Subsidiaries and immediately after giving effect to such transaction, the Parent
and its Subsidiaries shall be in compliance with the financial covenants set
forth in Section 5.9 hereof on a Pro Forma Basis.
 
 
78

--------------------------------------------------------------------------------

 
Section 6.13 Use of Proceeds.
 
The Borrower will not use the proceeds of the Loans and Letters of Credit in a
manner inconsistent with the uses permitted under Section 3.11 hereof.
 
ARTICLE VII


 
EVENTS OF DEFAULT
 
Section 7.1 Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a) (i) The Borrower shall fail to pay any principal on any Note when due in
accordance with the terms thereof or hereof; or (ii) the Borrower shall fail to
reimburse the applicable Issuing Lender for any LOC Obligations when due in
accordance with the terms hereof; or (iii) the Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder when due in
accordance with the terms thereof or hereof and any such failure shall continue
unremedied for three (3) Business Days; or (iv) any Guarantor shall fail to pay
on the Guaranty in respect of any of the foregoing or in respect of any other
Guaranty Obligations thereunder; or
 
(b) Any representation or warranty made or deemed made herein or in any of the
other Credit Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect, false or misleading in any
material respect on or as of the date made or deemed made; or
 
(c) (i) Any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in Sections 5.4(a), 5.6(b),
5.7(a) or 5.9 or Article VI hereof; or (ii) any Credit Party shall fail to
comply with any other covenant, contained in this Credit Agreement or the other
Credit Documents or any other agreement, document or instrument among any Credit
Party, the Administrative Agent and the Lenders or executed by any Credit Party
in favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and in the event any such breach or failure
to comply is capable of cure, is not cured within thirty (30) days of its
occurrence; or
 
(d) The Credit Parties or any of their Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Notes)
in a principal amount outstanding of at least $25,000,000 in the aggregate for
the Parent and any of its Subsidiaries beyond the period of grace (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness in a principal
amount outstanding of at least $25,000,000 in the aggregate for the Parent and
its Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or
 
 
79

--------------------------------------------------------------------------------

 
(e) (i) The Credit Parties or any of their Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent or any Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Parent or any Subsidiary
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against the Parent or any
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Parent or any
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent or any Subsidiary shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or
 
(f) One or more judgments or decrees shall be entered against any Credit Party
or any of its Subsidiaries involving in the aggregate a liability (to the extent
not paid when due or covered by insurance) of $25,000,000 or more and all such
judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
 
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan (other than a Permitted Lien) shall arise on the assets of the
Parent, any of its Subsidiaries or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a Trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Parent, any of its Subsidiaries or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or ERISA Reorganization of, any Multiemployer Plan or (vi) any other
similar event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could have a Material Adverse
Effect; or
 
 
80

--------------------------------------------------------------------------------

 
(h) A reasonable basis shall exist for the assertion against any Credit Party or
any of its Subsidiaries, or any predecessor in interest of any Credit Parties or
any of its Subsidiaries, of (or there shall have been asserted against any
Credit Party or any of its Subsidiaries) an Environmental Claim that, in the
judgment of the Required Lenders, is reasonably likely to be determined
adversely to any Credit Party or any of its Subsidiaries, and the amount thereof
(either individually or in the aggregate) is reasonably likely to have a
Material Adverse Effect (insofar as such amount is payable by any Credit Party
or any of its Subsidiaries but after deducting any portion thereof that is
reasonably expected to be paid by other creditworthy Persons jointly and
severally liable therefor); or
 
(i) A Change of Control shall occur; or
 
(j) The Guaranty or any material provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or
 
(k) Any other Credit Document shall fail to be in full force and effect or to
give the Administrative Agent and/or the Lenders the security interests, liens,
rights, powers and privileges purported to be created thereby (except as such
documents may be terminated or no longer in force and effect in accordance with
the terms thereof, other than those indemnities and provisions which by their
terms shall survive).
 
Section 7.2 Acceleration; Remedies.
 
Upon the occurrence and continuation of an Event of Default, then, and in any
such event, (a) if such event is an Event of Default specified in Section 7.1(e)
above, automatically the Commitments shall immediately terminate and the Loans
(with accrued interest thereon), and all other amounts under the Credit
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall immediately become due and payable,
the Administrative Agent shall have the right to enforce any and all other
rights and interests created and existing under the Credit Documents, including,
without limitation, all rights and remedies against a Guarantor and all rights
of set-off, and the Administrative Agent shall have the right to enforce any and
all other rights and remedies of a creditor under applicable law, and (b) if
such event is any other Event of Default, with the written consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
take any or all of the following actions: (i) declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; (iii) enforce any and all other rights and interests
created and existing under the Credit Documents, including, without limitation,
all rights and remedies against a Guarantor and all rights of set-off; and (iv)
enforce any and all other rights and remedies of a creditor under applicable
law.  Except as expressly provided above in this Section 7.2, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.
 
 
81

--------------------------------------------------------------------------------

 
ARTICLE VIII


 
THE AGENT
 
Section 8.1 Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
Section 8.2 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
Section 8.3 Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and its obligations hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
 
82

--------------------------------------------------------------------------------

 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
 
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Section 8.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
83

--------------------------------------------------------------------------------

 
Section 8.5 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 8.6 Resignation of Administrative Agent.
 
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower (so long as no Default exists and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date.
 
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
 
 
84

--------------------------------------------------------------------------------

 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 9.5 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
(d) Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (ii) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.
 
Section 8.7 Indemnification.  The Lenders agree to indemnify the Administrative
Agent, the Issuing Lender, and the Swingline Lender in their capacities
hereunder and their Affiliates and their respective officers, directors, agents
and employees (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the Transactions
or any action taken or omitted by any such indemnitee under or in connection
with any of the foregoing; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction.  The agreements in this
Section shall survive the termination of this Agreement and payment of the
Notes, any Reimbursement Obligation and all other amounts payable hereunder.
 
 
85

--------------------------------------------------------------------------------

 
Section 8.8 No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Agents (other than the Administrative
Agent) or Arrangers, as applicable, listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Lender hereunder.
 
ARTICLE IX


 
MISCELLANEOUS
 
Section 9.1 Amendments, Etc.; Non-Consenting Lenders.
 
Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may the
Borrower or any Guarantor be released except in accordance with the provisions
of this Section 9.1.  The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Borrower or any other Credit Party written amendments, supplements
or modifications hereto and to the other Credit Documents for the purpose of
adding any provisions to this Credit Agreement or the other Credit Documents or
changing in any manner the rights of the Lenders or of the Borrower or any other
Credit Party hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders may specify in such instrument, any of the requirements
of this Credit Agreement or the other Credit Documents or any Default or Event
of Default and its consequences; provided, however, that no such waiver and no
such amendment, waiver, supplement, modification or release shall:
 
(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.8(b) which shall be
determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or forgive any principal, interest or fee payable hereunder,
or extend the expiration date of any Lender’s Commitment, in each case without
the written consent of each Lender directly affected thereby; or
 
(ii) increase the amount of any Lender’s Commitment without the written consent
of such Lender; or
 
(iii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all Lenders; or
 
 
86

--------------------------------------------------------------------------------

 
(iv) amend, modify or waive any provision of Article VIII without the written
consent of the Administrative Agent; or
 
(v) release the Borrower or a substantial portion of the Guarantors from their
obligations hereunder or under the Guaranty, without the written consent of all
Lenders; or
 
(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Credit Agreement or other Credit Documents without the written
consent of all Lenders; or
 
(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of all of the Required Lenders or Lenders as appropriate; or
 
(viii) amend, modify or waive the order in which Credit Party Obligations are
paid in Section 2.11(b) without the written consent of each Lender directly
affected thereby; or
 
(ix) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby;
 
provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.
 
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section 9.1,
the Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to the Non-Consenting Lender
pursuant to the Credit Documents on or prior to the date of replacement,
(iii) the replacement financial institution shall approve the proposed
amendment, modification, termination, waiver or consent, (iv) the Borrower shall
be liable to the Non-Consenting Lender under Section 2.16 if any LIBOR Rate Loan
owing to the Non-Consenting Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.6(c) (provided that the Borrower shall be obligated to pay the registration
and processing fee referred to therein), (vi) until such time as such
replacement shall be consummated, the Borrower shall pay to the Non-Consenting
Lender all additional amounts (if any) required pursuant to Section 2.14, 2.15,
2.16 or 2.17, as the case may be, (vii) the Borrower provides at least three (3)
Business Days’ prior notice to the Non-Consenting Lender, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender.  In the event any Non-Consenting Lender fails to execute
the agreements required under Section 9.6 in connection with an assignment
pursuant to this Section 9.1, the Borrower may, upon two (2) Business Days’
prior notice to the Non-Consenting Lender, execute such agreements on behalf of
the Non-Consenting Lender.
 
 
87

--------------------------------------------------------------------------------

 
Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
 
Notwithstanding any of the foregoing to the contrary, the consent of the Credit
Parties shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.6); provided,
however, that the Administrative Agent will provide written notice to the
Borrower of any such amendment, modification or waiver.  In addition, the
Borrower and the Lenders hereby authorize the Administrative Agent to modify
this Credit Agreement by unilaterally amending or supplementing Schedule 2.1(a)
from time to time in the manner requested by the Borrower, the Administrative
Agent or any Lender in order to reflect any assignments or transfers of the
Loans as provided for hereunder; provided that the Administrative Agent shall
promptly deliver a copy of any such modification to the Borrower and each
Lender.
 
Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to correct any obvious error or omission of a technical
nature, in each case that is immaterial (as determined by the Administrative
Agent), in any provision of any Credit Document, if the same is not objected to
in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein,
(y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (z) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.
 
 
88

--------------------------------------------------------------------------------

 
Section 9.2 Notices.
 
Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the day following the day on which the same has been delivered
prepaid or pursuant to an invoice arrangement to a reputable national overnight
air courier service, or (d) the fifth Business Day following the day on which
the same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Borrower, the other Credit Parties and
the Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:
 
The Borrower and the
other Credit Parties:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, Virginia  23320
Attention:  Corporate Secretary
Telecopier:  (757) 321-5111
Telephone:  (757) 321-5000
 
with a copy to:
 
Attention:  Corporate Treasurer
Telecopier:  (757) 321-5111
Telephone:  (757) 321-5000
 
The Administrative
Agent:
Wells Fargo Bank, National Association, as Administrative Agent
1525 W.T. Harris Blvd.
Mail Code NC 0680
Charlotte, North Carolina 28262
Attention:  Syndication Agency Services
 
with a copy to:
 
Wells Fargo Bank, National Association
7000 Central Parkway, Suite 600
Atlanta, Georgia 30328
Attention:   Ekta Patel
Telephone:   (770) 551-4657

 
 
89

--------------------------------------------------------------------------------

 
Section 9.3 No Waiver; Cumulative Remedies.
 
No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Section 9.4 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.
 
Section 9.5 Payment of Expenses and Taxes.
 
(a) The Credit Parties agree (1) to pay or reimburse the Administrative Agent
and WFS for all their reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation, printing and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent, (2) to pay or
reimburse each Lender, WFS and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the Notes and any such other documents, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent and to the Lenders (including reasonable allocated costs of
in-house legal counsel), (3) on demand, to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (4) to
pay, indemnify, and hold each Lender, WFS and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to (i)
the execution, delivery, enforcement, performance and administration of the
Credit Documents and any such other documents and the use, or proposed use, of
proceeds of the Loans and (ii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, and whether or not the Administrative Agent, the relevant Lenders
and their Affiliates are parties to the claim, demand, action, cause of action
or proceeding from which any of the aforementioned arises (all of the foregoing,
collectively, the “indemnified liabilities”); provided, however, that the
Borrower shall not have any obligation hereunder to the Administrative Agent or
any Lender with respect to indemnified liabilities arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender,
as determined by court of competent jurisdiction by final and non-appealable
judgment.  The agreements in this Section 9.5(a) shall survive repayment or
assignment of the Loans, Notes and all other amounts payable hereunder.
 
 
90

--------------------------------------------------------------------------------

 
(b) To the extent that the Credit Parties for any reason fail to indefeasibly
pay any amount required under this Section 9.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender, Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the Issuing
Lender, Swingline Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or Swingline Lender in connection with such capacity.
 
Section 9.6 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
 
91

--------------------------------------------------------------------------------

 
(i) Minimum Amounts.
 
       (A)           in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
       (B)           in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of a Revolving Commitment, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that, in connection with simultaneous assignments to two or
more related Approved Funds, such Approved Funds shall be treated as one
assignee for purposes of determining compliance with the minimum assignment
amount referred to above.
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
       (A)           the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
       (B)           the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of Revolving Commitments if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;
 
 
92

--------------------------------------------------------------------------------

 
       (C)           the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
       (D)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitments.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no such
fee shall be required, and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to any
Person that is not an Eligible Assignee.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.
 
 
93

--------------------------------------------------------------------------------

 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 9.2
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, the Issuing Lender and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.5(b) with respect
to any payments made by such Lender to its Participant(s).
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
 
94

--------------------------------------------------------------------------------

 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (iv), (vi),
(viii), (ix), (x) (in connection with the written consent of all Lenders only)
and (xiii) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 9.7 as though it were a Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 2.15 and 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(a) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  Each
Credit Party (and each Lender and the Issuing Lender, and each Related Party of
any of the foregoing Persons) agrees to cooperate with the Administrative Agent
and the Lenders in connection with any pledge or assignment or any Participation
and/or securities created pursuant to this Section, including delivery of any
documentation reasonably requested by the Administrative Agent or a Lender in
connection therewith.
 
Section 9.7 Adjustments; Set-off.
 
(a) Each Lender agrees that if any Lender (a “benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(e), or otherwise) in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loans, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.
 
 
95

--------------------------------------------------------------------------------

 
(b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, or any part thereof
in such amounts as such Lender may elect, against and on account of the
obligations and liabilities of the Borrower to such Lender hereunder and claims
of every nature and description of such Lender against the Borrower, in any
currency, whether arising hereunder, under the Notes or under any documents
contemplated by or referred to herein or therein, as such Lender may elect,
whether or not such Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured.  The
aforesaid right of set-off may be exercised by such Lender against the Borrower
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver or execution, judgment or attachment creditor of
the Borrower, or against anyone else claiming through or against the Borrower or
any such trustee in bankruptcy, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the occurrence of any Event of Default.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.
 
Section 9.8 Table of Contents and Section Headings.
 
The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.
 
 
96

--------------------------------------------------------------------------------

 
Section 9.9 Counterparts.
 
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
Section 9.10 Effectiveness.
 
This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.
 
Section 9.11 Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 9.12 Integration.
 
This Agreement, the Notes and the other Credit Documents represent the agreement
of the Borrower, the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower, the
Guarantors or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the Notes.
 
Section 9.13 Governing Law.
 
THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT REFERENCE TO ANY OTHER
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.  THE PARTIES HEREBY WAIVE ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION ARISING OUT OF THIS
AGREEMENT AND THE NOTES.
 
Section 9.14 Consent to Jurisdiction and Service of Process.
 
All judicial proceedings brought against the Borrower and/or any other Credit
Party with respect to this Agreement, any Note or any of the other Credit
Documents may be brought in the U.S. District Court for the Western District of
North Carolina or, if such court does not have subject matter jurisdiction, in
any state court located in Mecklenburg County, and, by execution and delivery of
this Agreement, the Borrower and the other Credit Parties accepts, for itself
and in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Agreement
from which no appeal has been taken or is available.  The Borrower and the other
Credit Parties, the Administrative Agent and the Lenders each irrevocably waives
any objection, including, without limitation, any objection to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have to the bringing of any such action or proceeding in any such
jurisdiction.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any Lender to bring
proceedings against the Borrower or the other Credit Parties in the court of any
other jurisdiction.
 
 
97

--------------------------------------------------------------------------------

 
Section 9.15 Arbitration.
 
(a) Notwithstanding the provisions of Section 9.14 to the contrary, upon demand
of any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein.  Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder.  Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.
 
Arbitration shall be conducted under and governed by the Commercial Arbitration
Rules (the “Arbitration Rules”) of the American Arbitration Association (the
“AAA”) and Title 9 of the U.S. Code.  All arbitration hearings shall be
conducted in Charlotte, North Carolina.  A hearing shall begin within 90 days of
demand for arbitration and all hearings shall be concluded within 120 days of
demand for arbitration.  These time limitations may not be extended unless a
party shows cause for extension and then no more than a total extension of 60
days.  The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000.  All applicable
statutes of limitation shall apply to any Dispute.  A judgment upon the award
may be entered in any court having jurisdiction.  Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA.  The parties hereto do not waive applicable Federal or state
substantive law except as provided herein.  Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to Hedging
Agreements.
 
(b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders, the Borrower and the other Credit Parties
agree to preserve, without diminution, certain remedies that the Administrative
Agent on behalf of the Lenders may employ or exercise freely, independently or
in connection with an arbitration proceeding or after an arbitration action is
brought.  The Administrative Agent on behalf of the Lenders shall have the right
to proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted under Credit Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale; (ii) all
rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property; and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding.  Preservation of these remedies does not
limit the power of an arbitrator to grant similar remedies that may be requested
by a party in a Dispute.
 
 
98

--------------------------------------------------------------------------------

 
(c) The parties hereto agree that they shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.
 
(d) By execution and delivery of this Agreement, each of the parties hereto
accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in Charlotte, North Carolina
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.
 
Section 9.16 Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Hedging Agreement or any
action or proceeding relating to this Agreement, any other Credit Document or
Hedging Agreement or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (g) subject to each such Person being informed of the confidential
nature of the Information and to their agreement to keep such Information
confidential on substantially the same terms as required by this Section, to
(i) an investor or prospective investor in securities issued by an Approved Fund
that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (ii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
 
99

--------------------------------------------------------------------------------

 
For purposes of this Section, “Information” shall mean all information received
in writing from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Lender on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Section 9.17 Acknowledgments.
 
The Borrower and the other Credit Parties each hereby acknowledge that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower and the other
Credit Parties, on the other hand, in connection herewith is solely that of
debtor and creditor; and
 
(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.
 
Section 9.18 Waivers of Jury Trial.
 
THE BORROWER, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 9.19 No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent and WFS, on the other
hand, and the Credit Parties are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the Transactions and
by the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (b) in connection with the process leading to
such transaction, the Administrative Agent and WFS each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Credit Party or any of their Affiliates, stockholders, creditors or
employees or any other Person; (c) neither the Administrative Agent nor WFS has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the Transactions or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or WFS has advised or is currently advising any Credit
Party or any of its Affiliates on other matters) and neither the Administrative
Agent nor WFS has any obligation to any Credit Party or any of their Affiliates
with respect to the Transactions except those obligations expressly set forth
herein and in the other Credit Documents; (d) the Administrative Agent and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent nor WFS has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent and WFS have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the Transactions (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent or WFS with respect to any breach or alleged breach of
agency or fiduciary duty.
 
 
100

--------------------------------------------------------------------------------

 
Section 9.20 USA Patriot Act.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
 
 
101

--------------------------------------------------------------------------------

 
ARTICLE X


 
GUARANTY
 
Section 10.1 The Guaranty.
 
In order to induce the Lenders to enter into this Agreement and to extend credit
hereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder, each of the Guarantors
hereby agrees with the Administrative Agent and the Lenders as follows:  each
Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all indebtedness of the Borrower to the Administrative Agent and the
Lenders.  If any or all of the indebtedness of the Borrower to the
Administrative Agent and the Lenders becomes due and payable hereunder, each
Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent and the Lenders, on order, on demand, together with any and
all reasonable expenses which may be incurred by the Administrative Agent or the
Lenders in collecting any of the indebtedness.  The word “indebtedness” is used
in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Borrower arising in
connection with this Agreement, in each case, heretofore, now, or hereafter
made, incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.
 
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
 
Section 10.2 Bankruptcy.
 
Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 7.1(e), and unconditionally promises to
pay such indebtedness to the Administrative Agent for the account of the
Lenders, or order, on demand, in lawful money of the United States.  Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
 
 
102

--------------------------------------------------------------------------------

 
Section 10.3 Nature of Liability.
 
The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the indebtedness of the Borrower, or (c)
any payment on or in reduction of any such other guaranty or undertaking, or (d)
any dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to the Administrative Agent or the Lenders on
the indebtedness which the Administrative Agent or such Lenders repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.  The obligations of the Guarantors hereunder are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or any other
agreement or instrument referred to therein, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or a
guarantor.
 
Section 10.4 Independent Obligation.
 
The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.
 
Section 10.5 Authorization.
 
Each of the Guarantors authorizes the Administrative Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
indebtedness or any part thereof in accordance with this Agreement, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the indebtedness and exchange, enforce, waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and (d)
release or substitute any one or more endorsers, guarantors, the Borrower or
other obligors.
 
 
103

--------------------------------------------------------------------------------

 
Section 10.6 Reliance.
 
It is not necessary for the Administrative Agent or the Lenders to inquire into
the capacity or powers of the Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
 
Section 10.7 Waiver.
 
(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever.  Each of the Guarantors
waives any defense based on or arising out of any defense of the Borrower, any
other Guarantor or any other party other than payment in full of the
indebtedness, including without limitation any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the indebtedness or any part thereof from any cause, or
the cessation from any cause of the liability of the Borrower other than payment
in full of the indebtedness.  Without limiting the generality of the provisions
of this Article X, each of the Guarantors hereby specifically waives the
benefits of N.C. Gen. Stat. § 26-7 through 26-9, inclusive.  The Administrative
Agent or any of the Lenders may, at their election, foreclose on any security
held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent and any Lender may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the indebtedness has been paid.  Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent and each of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.
 
(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices of nonperformance, notices of amendments or modifications
to this Agreement or any of the other Credit Documents, notice of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation or incurring of new or additional indebtedness.  Each
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the indebtedness and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that neither the Administrative Agent nor any Lender shall have any duty
to advise such Guarantor of information known to it regarding such circumstances
or risks.
 
 
104

--------------------------------------------------------------------------------

 
(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders against the Borrower or any other
guarantor of the indebtedness of the Borrower owing to the Lenders
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Loans hereunder shall have been paid and the Commitments have been
terminated.  Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent and the Lenders
now have or may hereafter have against any Other Party, any endorser or any
other guarantor of all or any part of the indebtedness of the Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of the Lenders to secure payment of the indebtedness of the
Borrower until such time as the Loans hereunder shall have been paid and the
Commitments have been terminated.
 
Section 10.8 Limitation on Enforcement.
 
The Lenders agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders upon the terms of this Agreement.  The Lenders further agree that this
Guaranty may not be enforced against any director, officer, employee or
stockholder of the Guarantors.
 
Section 10.9 Confirmation of Payment.
 
The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the commitments relating thereto, confirm to the Borrower, the
Guarantors or any other Person that such indebtedness and obligations have been
paid and the commitments relating thereto terminated, subject to the provisions
of Section 10.2.
 

 
105

--------------------------------------------------------------------------------

DOLLAR TREE STORES, INC.
CREDIT AGREEMENT

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.
 
 

 BORROWER:  DOLLAR TREE STORES, INC.,    a Virginia corporation        By:  /s/
Kevin S. Wampler    Name:  Kevin Wampler    Title:  Chief Financial Officer    
     PARENT:  DOLLAR TREE, INC.,    a Virginia corporation        By:  /s/ Kevin
S. Wampler    Name:  Kevin Wampler    Title:  Chief Financial Officer        
 GUARANTORS:  DOLLAR TREE MANAGEMENT, INC.    a Virginia corporation        By: 
/s/ Kevin S. Wampler    Name:  Kevin Wampler    Title:  Vice President          
 DOLLAR TREE DISTRIBUTION, INC.,    a Virginia corporation        By:  /s/ Kevin
S. Wampler    Name:  Kevin Wampler    Title:  Vice President          
 GREENBRIER INTERNATIONAL, INC.,    a Delaware corporation        By:  /s/ Kevin
W. Wampler    Name:  Kevin Wampler    Title:  Vice President

 
 
 
 
 

--------------------------------------------------------------------------------

DOLLAR TREE STORES, INC. 
CREDIT AGREEMENT
 
 

   DOLLAR TREE AIR, INC.    a Virginia corporation        By:  /s/ Kevin S.
Wampler    Name:  Kevin Wampler    Title:  Vice President            DOLLAR TREE
OLLIE'S, LLC,    a Virginia limited liability company        By:  /s/ Kevin S.
Wampler    Name:  Kevin Wampler    Title:  Manager            DOLLAR TREE
PROPERTIES, INC.,    a Virginia corporation        By:  /s/ Kevin S. Wampler  
 Name:  Kevin Wampler    Title:  President            DTD TENNESEE, INC.,    a
Delaware corporation        By:  /s/ Kevin S. Wampler    Name:  Kevin Wampler  
 Title:  Chief Financial Officer            DOLLAR TREE SOURCING COMPANY, LLC,  
 a Virginia limited liability company        By:  /s/ Kevin S. Wampler    Name: 
Kevin Wampler    Title:  Manager

 
 

 
 
 

--------------------------------------------------------------------------------

DOLLAR TREE STORES, INC. 
CREDIT AGREEMENT

 
 

   DT REALTY, LLC,    a Virginia limited liability company        By:  /s/ Kevin
S. Wampler    Name:  Kevin Wampler    Title:  Manager            DT RETAIL
PROPERTIES, LLC,    a Virginia limited liability company        By:  /s/ Kevin
S. Wampler    Name:  Kevin Wampler    Title:  Manager

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 AGENT AND LENDERS:  WELLS FARGO BANK, NATIONAL ASSOCIATION,    as
Administrative Agent and a Lender        By:  /s/ Andrew G. Payne    Name: 
Andrew G. Payne    Title:  Director

 
                                                                             
 

DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 


 

   Bank of America, N.A.,    as a Lender        By:  /s/ Thomas Kainamura  
 Name:  Thomas Kainamura    Title:  Vice President

 


 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 


 

   Citizens Bank of Pennsylvania    as a Lender        By:  /s/ Peggy Sanders  
 Name:  Peggy Sanders    Title:  Senior Vice President

 
 


 

DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 


 

   Branch Banking and Trust Company,    as a Lender        By:  /s/ Jack M.
Frost    Name:  Jack M. Frost    Title:  Senior Vice President



 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 


 

   FIFTH THIRD BANK, an Ohio banking corporation,    as a Lender        By:  /s/
Mary Ramsey    Name:  Mary Ramsey    Title:  Vice President

 
 


 

 Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
 


 

   HSBC Bank USA, N.A.,    as a Lender        By:  /s/ Dean Lochrie    Name: 
Dean Lochrie    Title:  Vice President

 
                                                                           
 


 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 


 

   JPMorgan Chase Bank, N.A.,    as a Lender        By:  /s/ Sarah Freedman  
 Name:  Sarah Freedman    Title:  Executive Director

 
 
 

 
 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 

   PNC Bank, National Association,    as a Lender        By:  /s/ Matthew Sawyer
   Name:  Matthew Sawyer    Title:  Senior Vice President

 

                                                                              
 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 

   REGIONS BANK,    as a Lender        By:  /s/ Paul Stephen Phillippi    Name: 
Paul Stephen Phillippi    Title:  Senior Vice President

 
                                                              
 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 


 

   ROYAL BANK OF CANADA,    as a Lender        By:  /s/ Gordon MacArthur  
 Name:  Gordon MacArthur    Title:  Authorized Signatory

 
                                                                       
 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 


 

   SunTrust Bank,    as a Lender        By:  /s/ Daniel L. Nichols    Name: 
Daniel L. Nichols    Title:  Vice President

 
 
 
 
 
 
 
 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

   U.S. Bank National Association,    as a Lender        By:  /s/ Frances W.
Josephic    Name:  Frances W. Josephic    Title:  Vice President

 

 
 

 DOLLAR TREE STORES, INC.
CREDIT AGREEMENT
 
 
